U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K [X] Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2013. [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 [No Fee Required] for the transition period from to . Commission File Number: 000-14209 FIRSTBANK CORPORATION (Exact name of registrant as specified in its charter) Michigan 38-2633910 (State of Incorporation) (I.R.S. Employer Identification No.) 311 Woodworth Avenue Alma, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (989) 463-3131 Securities registered pursuant to Section 12(b) of the Exchange Act: Title of Class Name of each exchange on which registered Common Stock The Nasdaq Stock Market LLC Securities registered pursuant to Section 12(g) of the Exchange Act: none Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No _X_ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes [ ]No [X] Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X]No[] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer”, and “smaller company filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Aggregate Market Value of common stock held by non-affiliates of the registrant as of June 30, 2013: $102,013,000 Common stock outstanding at February 28, 2014: 8,085,822 shares. FORWARD LOOKING STATEMENTS This annual report on Form 10-K including, without limitation, management’s discussion and analysis of financial condition and results of operations and other sections of the Corporation’s Annual Report to Shareholders which are incorporated by reference in this report, contains forward looking statements that are based on management’s beliefs, assumptions, current expectations, estimates and projections about the financial services industry, the economy, and about the Corporation itself. Words such as “anticipate”, “believe”, “determine”, “estimate”, “expect”, “forecast”, “intend”, “is likely”, “plan”, “project”, “opinion”, variations of such terms, and similar expressions are intended to identify such forward looking statements. The presentations and discussions of the provision and allowance for loan losses and determinations as to the need for other allowances presented or incorporated by reference in this report are inherently forward looking statements in that they involve judgments and statements of belief as to the outcome of future events. These statements are not guarantees of future performance and involve certain risks, uncertainties, and assumptions that are difficult to predict with regard to timing, extent, likelihood, and degree of occurrence. Therefore, actual results and outcomes may materially differ from what may be expressed or forecasted in such forward looking statements. Internal and external factors that may cause such a difference include changes in interest rates and interest rate relationships; demand for products and services; the degree of competition of traditional and non-traditional competitors; changes in banking regulations; changes in tax laws; changes in prices, levies, and assessments; the impact of technological advances; governmental and regulatory policy changes; the outcomes of pending and future litigation and contingencies; trends in customer behavior and customer ability to repay loans; software failure; errors or miscalculations; changes in accounting principles, policies and guidelines; and the vicissitudes of the national economy. The Corporation undertakes no obligation to update, amend or clarify forward looking statements, whether as a result of new information, future events, or otherwise. The Corporation’s Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 are available free of charge through the Corporation’s website ( www.firstbankmi.com ) as soon as reasonably practicable after the Corporation electronically files the material with, or furnishes it to, the Securities and Exchange Commission. The reference to our website address does not constitute incorporation by reference of the information contained on the website, and the information contained on the website is not part of this document. PART 1 ITEM 1.Business. Firstbank Corporation (“We” or the “Corporation”) is a bank holding company. Prior to February 1, 2013, we owned all of the outstanding stock of Firstbank – Alma, Firstbank (Mt. Pleasant), Firstbank-West Branch, Keystone Community Bank, Firstbank-West Michigan, and FBMI Risk Management Services, Inc. (a captive insurance company). Effective February 1, 2013, we consolidated Firstbank-Alma, Firstbank-West Branch and Firstbank-West Michigan into Firstbank. From February 1, 2013 going forward we have two subsidiary banks, Firstbank and Keystone Community Bank. FBMI Risk Management Services, Inc. was dissolved effective December 27, 2013. Our business is concentrated in a single industry segment – commercial banking. Each subsidiary bank is a full-service community bank. Our subsidiary banks offer all customary banking services, including the acceptance of checking, savings, and time deposits and the making of commercial, mortgage (principally single family), home improvement, automobile, and other consumer loans. Additional Information Our principal sources of revenues are interest and fees on loans and non-interest revenue resulting from banking and non-bank subsidiary activity. On a consolidated basis, interest and fees on loans accounted for approximately 76% of total revenue in 2013, 75% in 2012, and 79% in 2011. Non-interest revenue accounted for approximately 16% of total revenue in 2013, 17% in 2012, and 13% in 2011. Interest on securities accounted for approximately 8% of total revenue in 2013, 2012, and 2011. We have no foreign assets and no income from foreign sources. The business of our subsidiary banks is not seasonal to any material extent. Each of our subsidiary banks also offers securities brokerage services at their main offices through arrangements with third party brokerage firms. Firstbank is a Michigan state chartered bank which was incorporated in 1894. Its main office is located in Mt Pleasant, Michigan and it has 39 branch offices. Keystone Community bank has its main office and three branches located in Kalamazoo, Michigan, two additional branches in Portage, Michigan, and one branch in Paw Paw, Michigan. The banks have no material foreign assets or income. - 1 - Prior to February 1, 2013, Firstbank – Alma was a Michigan state chartered bank. It and its predecessors have operated continuously in Alma, Michigan since 1880. Its main office and one branch are located in Alma. Firstbank – Alma also had two full service branches located in St Johns, and one full service branch located in each of the following communities near Alma: Ashley, Dewitt, Ithaca, Merrill, Pine River Township, St. Charles, St. Louis and Vestaburg. Firstbank – Alma Mortgage Company, a subsidiary of the bank, was established in 2001. Firstbank – Alma was consolidated into Firstbank on February 1, 2013. Proposed Merger with Mercantile Bank Corporation On August 14, 2013, Mercantile Bank Corporation ("Mercantile") and Firstbank Corporation entered into a definitive Agreement and Plan of Merger (the "Merger Agreement") pursuant to which Firstbank Corporation will merge with and into Mercantile (the "Merger"). Following the Merger, our subsidiary banks Firstbank and Keystone Community Bank will be consolidated with and into Mercantile Bank of Michigan, a wholly owned subsidiary of Mercantile Bank Corporation. Under the terms of the Merger Agreement, included as Exhibit 2.1 to this Annual Report on Form 10-K, as of the effective time of the Merger shareholders of Firstbank Corporation will receive 1.0 share of Mercantile common stock for each share of our common stock they own. The Merger Agreement contains customary representations, warranties and covenants of Firstbank and Mercantile, including, among others, our covenant to conduct our business in the ordinary course during the interim period between the execution of the Merger Agreement and the completion of the Merger. The Merger has been approved by our shareholders and by the shareholders of Mercantile. Consummation of the Merger is subject receipt of appropriate regulatory approvals and certain other closing conditions. Subject to the terms and conditions of the Merger Agreement, the transaction is expected to be completed in the second quarter of 2014. The following table shows comparative information concerning our subsidiary banks at December 31, 2013: Firstbank Keystone Total Assets $ $ $ Deposits $ $ $ Loans $ $ $ As of December 31, 2013 we employed 426 persons on a full-time equivalent basis. Banking in our market areas and in the State of Michigan is highly competitive. In addition to competition from other commercial banks, we face significant competition from non-bank financial institutions. Savings and loan associations are able to compete aggressively with commercial banks for deposits and loans. Credit unions and finance companies are also significant factors in the consumer loan market. Insurance companies, investment firms and retailers are significant competitors for investment products. Banks compete for deposits with a broad spectrum of other types of investments such as mutual funds, debt securities of corporations and debt securities of the federal government, state governments and their respective agencies. The principal methods of competition for financial services are price (interest rates paid on deposits, interest rates charged on loans and fees charged for services) and service (the convenience and quality of services rendered to customers). Our subsidiary banks compete directly with other banks, thrift institutions, credit unions and other non-depository financial institutions in five geographic banking markets where their offices are located. Firstbank primarily competes in Gratiot, Clinton, Bay, Montcalm, Saginaw, Isabella, Clare, Mecosta, Montcalm, Wexford, Iosco, Oscoda, Ogemaw, Roscommon, Ionia, Kent, Montcalm, Barry, and Eaton counties; Keystone Community Bank primarily in Kalamazoo and Van Buren counties. - 2 - SUPERVISION AND REGULATION Banks and bank holding companies are extensively regulated. We are a bank holding company that is regulated by the Federal Reserve System. Firstbank and Keystone Community Bank are chartered under state law and are supervised, examined, and regulated by the Federal Deposit Insurance Corporation and the Division of Financial Institutions of the Michigan Department of Insurance and Financial Services. General Financial institutions and their holding companies are extensively regulated under federal and state law. Consequently, our growth and earnings performance can be affected not only by management decisions and general economic conditions, but also by the statutes administered by, and the regulations and policies of, various governmental regulatory authorities. Those authorities include, but are not limited to, the Board of Governors of the Federal Reserve System (the "Federal Reserve Board"), the Federal Deposit Insurance Corporation (“FDIC”), the Commissioner of the Michigan Department of Insurance and Financial Services ("Commissioner"), the Internal Revenue Service, and state taxing authorities. The effect of such statutes, regulations and policies can be significant, and cannot be predicted with a high degree of certainty. Federal and state laws and regulations generally applicable to financial institutions and their holding companies regulate, among other things, the scope of business, investments, reserves against deposits, capital levels relative to operations, lending activities and practices, the nature and amount of collateral for loans, the establishment of branches, mergers, consolidations and dividends. The system of supervision and regulation applicable to us and our banks establishes a comprehensive framework for our respective operations and is intended primarily for the protection of the FDIC's deposit insurance funds, our depositors, and the public, rather than our shareholders. Federal law and regulations establish supervisory standards applicable to the lending activities of our bank, including internal controls, credit underwriting, loan documentation and loan-to-value ratios for loans secured by real property. Regulatory Developments Dodd-Frank Act: The Dodd-Frank Act was signed into law by President Obama on July 21, 2010. The Dodd-Frank Act represents a comprehensive overhaul of the financial services industry within the United States, established the new federal Consumer Financial Protection Bureau ("CFPB"), and requires the CFPB and other federal agencies to implement many new and significant rules and regulations. The CFPB has issued significant new regulations that impact consumer mortgage lending and servicing. Those regulations became effective in January 2014. In addition, the CFPB is drafting regulations that will change the disclosure requirements and forms used under the Truth in Lending Act and Real Estate Settlement and Procedures Act. Compliance with these new laws and regulations and other regulations under consideration by the CFPB may result in additional costs to us. Deposit Insurance: The FDIC finalized changes to its deposit insurance assessment base effective April 1, 2011, which uses average consolidated total assets less average tangible equity as the assessment base instead of quarterly deposits. Additional information about these changes may be found in this Item 1 below under the heading "Our Subsidiary Banks – Deposit Insurance." As a result of provisions of the Dodd-Frank Act, all funds in a "noninterest-bearing transaction account" were insured in full by the FDIC from December 31, 2010, through December 31, 2012. This temporary unlimited coverage was in addition to, and separate from, the general FDIC deposit insurance coverage of up to $250,000 available to depositors. The temporary coverage for noninterest-bearing transaction accounts expired as scheduled on December 31, 2012. Large depositors may look to reduce their exposure to individual institutions and spread their deposits among various institutions. While we don’t believe the impact of the expiring deposit insurance will have a significant impact on our banks or our customers, it is possible that large depositors could remove their uninsured balances from our banks. However, our banks could also benefit from movement of large uninsured balances from other financial institutions to our banks. The increase in maximum deposit insurance coverage to $250,000 was made permanent under the Dodd-Frank Act. Debit Card Interchange Fees and Routing: The Federal Reserve Board in June 2011 issued a rule to implement a provision in the Dodd-Frank Act that requires it to set debit-card interchange fees so they are "reasonable and proportional" in relation to the cost of the transaction incurred by the card issuer. The rule could result in a significant reduction in banks' debit-card interchange revenue. Though the rule technically does not apply to institutions with less than $10 billion, there is concern that the price controls will harm community banks, such as our banks, which will be pressured by the marketplace to lower their own interchange rates. - 3 - Future Legislation. Various other legislative and regulatory initiatives, including proposals to overhaul the banking regulatory system, are from time to time introduced in Congress and state legislatures, as well as regulatory agencies. Such future legislation regarding financial institutions may change banking statutes and our operating environment in substantial and unpredictable ways, and could increase or decrease the cost of doing business, limit or expand permissible activities or affect the competitive balance depending on whether any such potential legislation is introduced and enacted. The nature and extent of future legislative and regulatory changes affecting financial institutions is very unpredictable. We cannot determine the ultimate effect that any such potential legislation, if enacted, would have upon our financial condition or results of operations. Firstbank Corporation General. Firstbank Corporation is registered with, and subject to regulation by, the Federal Reserve Board under the Bank Holding Company Act, as amended (the "BHCA"). Under the BHCA, we are subject to periodic examination by the Federal Reserve Board, and are required to file with the Federal Reserve Board periodic reports of our operations and such additional information as the Federal Reserve Board may require. In accordance with Federal Reserve Board policy, we are expected to act as a source of financial strength to our subsidiary banks and to commit resources to support our subsidiary banks in circumstances where we might not do so absent such policy. The Dodd-Frank Act codified this policy as a statutory requirement. In addition, if the Commissioner deems one or more of our subsidiary bank's capital to be impaired, the Commissioner may require our subsidiary bank to restore its capital by a special assessment upon us as the bank's sole shareholder. If we were to fail to pay any such assessment, the directors of the applicable bank would be required, under Michigan law, to sell the shares of the bank's stock owned by us to the highest bidder at either a public or private auction and use the proceeds of the sale to restore the bank's capital. Investments and Activities. In general, any direct or indirect acquisition by us of any voting shares of any bank which would result in our direct or indirect ownership or control of more than 5% of any class of voting shares of such bank, and any merger or consolidation between us and another financial holding company or bank holding company, will require the prior written approval of the Federal Reserve Board under the BHCA. The merger or consolidation of an existing bank subsidiary of ours with another bank, or the acquisition by such a subsidiary of assets of another bank, or the assumption of liability by such a subsidiary to pay any deposits in another bank, will require the prior written approval of the responsible Federal depository institution regulatory agency under the Bank Merger Act. In addition, in certain such cases, an application to, and the prior approval of, the Federal Reserve Board under the BHCA and/or the Commissioner under the Michigan Banking Code, may be required. Capital Requirements. The Federal Reserve Board uses capital adequacy guidelines in its examination and regulation of bank holding companies. If capital falls below minimum guidelines, a bank holding company may, among other items, be denied approval to acquire or establish additional banks or non-bank businesses. The Federal Reserve Board's capital guidelines establish the following minimum regulatory capital requirements for bank holding companies: (a) a leverage capital requirement expressed as a percentage of total average assets, and (b) a risk-based requirement expressed as a percentage of total risk-weighted assets. The leverage capital requirement consists of a minimum ratio of Tier 1 capital (which consists principally of shareholders' equity) to total average assets of 3% for the most highly rated companies, with minimum requirements of 4% to 5% for all others. The risk-based requirement consists of a minimum ratio of total capital to total risk-weighted assets of 8%, of which at least one-half must be Tier 1 capital. - 4 - Included in our Tier 1 capital as of December 31, 2013, is $36.1 million of trust preferred securities (classified on our balance sheet as "Subordinated Debentures"). The Federal Reserve has issued rules regarding trust preferred securities as a component of the Tier 1 capital of bank holding companies. The aggregate amount of trust preferred securities and certain other capital elements is limited to 25 percent of Tier 1 capital elements, net of goodwill (net of any associated deferred tax liability). The amount of trust preferred securities and certain other elements in excess of the limit could be included in the Tier 2 capital, subject to restrictions. The provisions of the Dodd-Frank Act imposed additional limitations on the ability to include trust preferred securities as Tier 1 capital; however, these additional limitations do not apply to our outstanding trust preferred securities. Dividends. Firstbank Corporation is a corporation separate and distinct from our subsidiary banks. Most of our revenues are dividends paid by our banks. Thus, our ability to pay dividends to our shareholders is indirectly limited by statutory restrictions on our banks' ability to pay dividends described below. Further, in a policy statement, the Federal Reserve Board has expressed its view that a bank holding company experiencing earnings weaknesses should not pay cash dividends exceeding its net income or which can only be funded in ways that weaken the bank holding company's financial health, such as by borrowing. Additionally, the Federal Reserve Board possesses enforcement powers over bank holding companies and their non-bank subsidiaries to prevent or remedy actions that represent unsafe or unsound practices or violations of applicable statutes and regulations. Among these powers is the ability to proscribe the payment of dividends by banks and bank holding companies. Similar enforcement powers over our banks are possessed by the FDIC. The "prompt corrective action" provisions of federal law and regulation authorizes the Federal Reserve Board to restrict the payment of dividends by us for an insured bank which fails to meet specified capital levels. In addition to the restrictions on dividends imposed by the Federal Reserve Board, the Michigan Business Corporation Act provides that dividends may be legally declared or paid only if after the distribution a corporation, like us, can pay its debts as they come due in the usual course of business and its total assets equal or exceed the sum of its liabilities plus the amount that would be needed to satisfy the preferential rights upon dissolution of any holders of preferred stock whose preferential rights are superior to those receiving the distribution. Prior to January 30, 2012, under the rules of the Troubled Asset Relief Program ("TARP") the consent of the United States Treasury was required for us to declare or pay any dividend or make any distribution on or repurchase of common stock other than (a)regular quarterly cash dividends of not more than $0.225 per share, as adjusted for any stock split, stock dividend, reverse stock split, reclassification or similar transaction, or (b)dividends payable solely in shares of our common stock. Since our exit from the TARP program, those restrictions no longer apply. Federal Securities Regulation. Our common stock is registered with the Securities and Exchange Commission ("SEC") under the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended. We are therefore subject to the information, proxy solicitation, insider trading and other restrictions and requirements of the SEC under those statutes and related regulations. Our Subsidiary Banks General. Each of our banks is a Michigan banking corporation, and its deposit accounts are insured by the Deposit Insurance Fund (the "DIF") of the FDIC. As DIF insured Michigan chartered banks, our banks are subject to the examination, supervision, reporting and enforcement requirements of various agencies. These agencies and the federal and state laws applicable to our banks and their operations, extensively regulate various aspects of the banking business including, among other things, permissible types and amounts of loans, investments and other activities, capital adequacy, branching, interest rates on loans and on deposits, the maintenance of non-interest bearing reserves on deposit accounts, and the safety and soundness of banking practices. Deposit Insurance . As an FDIC-insured institution, our banks are required to pay deposit insurance premium assessments to the FDIC. The FDIC has adopted a risk-based assessment system under which all insured depository institutions are placed into one of four categories and assessed insurance premiums, based upon their respective levels of capital and results of supervisory evaluation. The FDIC is required to establish assessment rates for insured depository institutions at levels that will maintain the DIF at a Designated Reserve Ratio (DRR) selected by the FDIC within a range of 1.15% to 1.50% of estimated insured deposits. The FDIC is allowed to manage the pace at which the reserve ratio varies within this range. Due to recent disruptions in the financial markets and large numbers of bank failures in recent years, the DRR fell below 1.15%. The FDIC has adopted an Amended Restoration Plan which established the time within which the reserve ratio must be returned to 1.15% at seven years. The FDIC imposed a special assessment on all insured depository institutions that was collected on September 30, 2009. The FDIC may impose additional special assessments under certain circumstances. Additionally, in the fourth quarter of 2009, insured institutions were required to prepay their estimated risk-based assessments for all of 2010, 2011 and 2012 based on a 5% annual growth rate. - 5 - The FDIC implemented changes to its deposit insurance assessment base effective April 1, 2011, which uses average consolidated total assets less average tangible equity as the assessment base instead of quarterly deposits. Under this new calculation, most well capitalized banks will pay 5 to 9 basis points annually, increasing up to 35 basis points for banks that post significant supervisory concerns. This base rate may be adjusted for the level of unsecured debt and brokered deposits, resulting in adjusted rates ranging from 2.5 to 9 basis points annually for most well capitalized banks to 30 to 45 basis points for banks that pose significant supervisory concerns. During the fourth quarter of 2009, we prepaid estimated quarterly deposit insurance premium assessments to the FDIC for periods through the fourth quarter of 2012. These estimated quarterly deposit insurance premium assessments were based on projected deposit balances over the assessment periods. Due to changes in how FDIC premiums are assessed, the unused prepaid deposit insurance premium assessments totaled $2.0 million at December 31, 2012 and will be expensed over future assessment periods. The actual expense over the assessment periods will be different from this prepaid amount due to various factors, including variances in actual deposit balances and the assessment base and rates used during each assessment period. In addition, our banks elected to participate in the FDIC's Transaction Account Guarantee Program (TAGP), which required us to pay an additional assessment to the FDIC. Under the TAGP, funds in non-interest bearing transaction accounts, in interest-bearing transaction accounts with an interest rate of 0.25% or less (after June 30, 2010), and in Interest on Lawyers Trust Accounts (IOLTA) had a temporary unlimited guarantee from the FDIC. This temporary coverage expired on December 31, 2010. The Dodd-Frank Act extended protection similar to that provided under the TAGP through December 31, 2012 for only non-interest bearing transaction accounts. This coverage applied to all insured depository institutions, and there was no separate FDIC assessment for the insurance. Furthermore, this unlimited coverage was separate from, and in addition to, the coverage provided to depositors with respect to other accounts held at an insured depository institution. FICO Assessments . Our subsidiary banks, as members of the DIF, are subject to assessments to cover the payments on outstanding obligations of the Financing Corporation ("FICO"). From now until the maturity of the outstanding FICO obligations in 2019, DIF members will share the cost of the interest on the FICO bonds on a pro rata basis. It is estimated that FICO assessments during this period will be less than 0.025% of deposits. Commissioner Assessments. Michigan banks are required to pay supervisory fees to the Commissioner to fund the operations of the Commissioner. The amount of supervisory fees paid by a bank is based upon the bank's total assets, as reported to the Commissioner. Capital Requirements. The FDIC has established the following minimum capital standards for state-chartered, FDIC insured non-member banks, such as our banks. A leverage requirement consisting of a minimum ratio of Tier 1 capital to total average assets of 3% for the most highly-rated banks with minimum requirements of 4% to 5% for all others, and a risk-based capital requirement consisting of a minimum ratio of total capital to total risk-weighted assets of 8%, at least one-half of which must be Tier 1 capital. Tier 1 capital consists principally of shareholders' equity. These capital requirements are minimum requirements. Higher capital levels will be required if warranted by the particular circumstances or risk profiles of individual institutions. Federal law provides the federal banking regulators with broad power to take prompt corrective action to resolve the problems of undercapitalized institutions. The extent of the regulators' powers depends on whether the institution in question is "well capitalized," "adequately capitalized," "undercapitalized," "significantly undercapitalized," or "critically undercapitalized." - 6 - Regulations define these capital categories as follows: Total Risk-Based Capital Ratio Tier 1 Risk-Based Capital Ratio Leverage Ratio Well capitalized 10% orabove 6% or above 5% or above Adequately capitalized 8% or above 4% or above 4% or above Undercapitalized Less than 8% Less than 4% Less than 4% Significantly undercapitalized Less than 6% Less than 3% Less than 3% Critically undercapitalized A ratio of tangible equity to total assets of 2% or less As of December 31, 2013, each of our subsidiary banks' ratios exceeded minimum requirements for the well capitalized category. Depending upon the capital category to which an institution is assigned, the regulators' corrective powers include: requiring the submission of a capital restoration plan; placing limits on asset growth and restrictions on activities; requiring the institution to issue additional capital stock (including additional voting stock) or to be acquired; restricting transactions with affiliates; restricting the interest rate the institution may pay on deposits; ordering a new election of directors of the institution; requiring that senior executive officers or directors be dismissed; prohibiting the institution from accepting deposits from correspondent banks; requiring the institution to divest certain subsidiaries; prohibiting the payment of principal or interest on subordinated debt; and ultimately, appointing a receiver for the institution. In general, a depository institution may be reclassified to a lower category than is indicated by its capital levels if the appropriate federal depository institution regulatory agency determines the institution to be otherwise in an unsafe or unsound condition or to be engaged in an unsafe or unsound practice. This could include a failure by the institution, following receipt of a less-than-satisfactory rating on its most recent examination report, to correct the deficiency. Tier 1 Leverage Ratio Tier 1 Risk-Based Capital Ratio Total Risk-Based Capital Ratio Minimum regulatory requirement 4 % 4 % 8 % Well capitalized regulatory level 5 % 6 % 10 % Firstbank Corporation – Consolidated % % % Firstbank % % % Keystone Community Bank % % % The following table shows the amounts by which our capital (on a consolidated basis) exceeds current regulatory requirements for a well capitalized bank on a dollar amount basis: Tier 1 Leverage Tier 1 Risk-Based Capital Total Risk-Based Capital (In Thousands of Dollars) Capital Balances at December 31, 2013 $ $ $ Well Capitalized Regulatory Capital Required Capital in Excess of Regulatory Well Capitalized $ $ $ Dividends. Under Michigan law, our banks are restricted as to the maximum amount of dividends it may pay on its common stock. Our banks may not pay dividends except out of net income after deducting its losses and bad debts. A Michigan state bank may not declare or pay a dividend unless the bank will have surplus amounting to at least 20% of its capital after the payment of the dividend. Federal law generally prohibits a depository institution from making any capital distribution (including payment of a dividend) or paying any management fee to its holding company if the depository institution would thereafter be undercapitalized. The FDIC may prevent an insured bank from paying dividends if the bank is in default of payment of any assessment due to the FDIC. In addition, the FDIC may prohibit the payment of dividends by our bank, if such payment is determined, by reason of the financial condition of our bank, to be an unsafe and unsound banking practice. - 7 - Insider Transactions. Our banks are subject to certain restrictions imposed by the Federal Reserve Act on any extensions of credit to us or our subsidiaries, on investments in the stock or other securities of our subsidiaries and the acceptance of the stock or other securities of us or our subsidiaries as collateral for loans. Certain limitations and reporting requirements are also placed on extensions of credit by our banks to their respective directors and officers, to our directors and officers, to the directors and officers of our bank, to our principal shareholders and to "related interests" of such directors, officers and principal shareholders. In addition, federal law and regulations may affect the terms upon which any person becoming a director or officer of our company or one of its subsidiaries or a principal shareholder in our company may obtain credit from banks with which our banks maintain a correspondent relationship. Safety and Soundness Standards. The federal banking agencies have adopted guidelines to promote the safety and soundness of federally insured depository institutions. These guidelines establish standards for internal controls, information systems, internal audit systems, loan documentation, credit underwriting, interest rate exposure, asset growth, compensation, fees and benefits, asset quality and earnings. Investments and Other Activities. Under federal law and FDIC regulations, FDIC insured state banks are prohibited, subject to certain exceptions, from making or retaining equity investments of a type, or in an amount, that are not permissible for a national bank. Federal law, as implemented by FDIC regulations, also prohibits FDIC insured state banks and their subsidiaries, subject to certain exceptions, from engaging as principal in any activity that is not permitted for a national bank or its subsidiary, respectively, unless the bank meets, and continues to meet, its minimum regulatory capital requirements and the FDIC determines the activity would not pose a significant risk to the deposit insurance fund of which the bank is a member. Impermissible investments and activities must be divested or discontinued within certain time frames set by the FDIC in accordance with federal law. These restrictions are not currently expected to have a material impact on the operations of our bank. Consumer Protection Laws. Our banks' business includes making a variety of types of loans to individuals. In making these loans, we are subject to State usury and regulatory laws and to various federal statutes, including the privacy of consumer financial information provisions of the Gramm-Leach-Bliley Act and regulations promulgated there under, the Equal Credit Opportunity Act, the Fair Credit Reporting Act, the Truth in Lending Act, the Real Estate Settlement Procedures Act, and the Home Mortgage Disclosure Act and the regulations promulgated there under, which prohibit discrimination, specify disclosures to be made to borrowers regarding credit and settlement costs, and regulate the mortgage loan servicing activities of our bank, including the maintenance and operation of escrow accounts and the transfer of mortgage loan servicing. In receiving deposits, our banks are subject to extensive regulation under State and federal law and regulations, including the Truth in Savings Act, the Expedited Funds Availability Act, the Bank Secrecy Act, the Electronic Funds Transfer Act, and the Federal Deposit Insurance Act. Violation of these laws could result in the imposition of significant damages and fines upon our banks and their respective directors and officers. Branching Authority. Michigan banks have the authority under Michigan law to establish branches anywhere in the State of Michigan, subject to receipt of all required regulatory approvals. Banks may establish interstate branch networks through acquisitions of other banks. The establishment of de novo interstate branches or the acquisition of individual branches of a bank in another state (rather than the acquisition of an out-of-state bank in its entirety) is allowed only if specifically authorized by state law. Michigan permits both U.S. and non-U.S. banks to establish branch offices in Michigan. The Michigan Banking Code permits, in appropriate circumstances and with the approval of the Michigan Office of Financial and Insurance Regulation, Division of Financial Institutions, (a) acquisition of Michigan banks by FDIC-insured banks, savings banks or savings and loan associations located in other states, (b) sale by a Michigan bank of branches to an FDIC-insured bank, savings bank or savings and loan association located in a state in which a Michigan bank could purchase branches of the purchasing entity, (c) consolidation of Michigan banks and FDIC-insured banks, savings banks or savings and loan associations located in other states having laws permitting such consolidation, (d) establishment of branches in Michigan by FDIC-insured banks located in other states, the District of Columbia or U.S. territories or protectorates having laws permitting a Michigan bank to establish a branch in such jurisdiction, and (e) establishment by foreign banks of branches located in Michigan. The nature of the business of our subsidiaries is such that they hold title, on a temporary or permanent basis, to a number of parcels of real property. These include property owned for branch offices and other business purposes as well as properties taken in, or in lieu of, foreclosures to satisfy loans in default. Under current state and federal laws, present and past owners of real property may be exposed to liability for the cost of remediation of contamination on or originating from such properties, even though they are wholly innocent of the actions which caused the contamination. Such liabilities can be material and can exceed the value of the contaminated property. - 8 - Investment Securities Portfolio The carrying values of investment securities as of the date indicated are summarized as follows: (In Thousands of Dollars) December 31 Taxable US Government Agencies $ $ $ States and Political Subdivisions Mortgage Backed Securities Collateralized Mortgage Obligations Equityand Other Securities Total Taxable $ $ $ Tax-Exempt States and Political Subdivisions $ $ $ - 9 - Analysis of Investment Securities Portfolio The following table shows, by class of maturities at December 31, 2013, the amounts and weighted average yields of such investment securities (1) : Carrying Value Average Yield(2) (In Thousands of Dollars) US Government Agencies: One Year or Less $ % Over One Through Five Years % Over Five Through Ten Years % Total States and Political Subdivisions: One Year or Less % Over One Through Five Years % Over Five Through Ten Years % Over Ten Years % Total Mortgage Backed Securities: One Year or Less 48 % Over One Through Five Years % Over Five Through Ten Years % Over Ten Years % Total Collateralized Mortgage Obligations: One Year or Less 0 - Over One Through Five Years % Over Five Through Ten Years % Over Ten Years % Total Equity and Other Securities One Year or Less - Total TOTAL $ Calculated on the basis of the carrying value and effective yields weighted for the scheduled maturity of each security. Weighted average yield has been computed on a fully taxable equivalent basis. The rates shown on securities issued by states and political subdivisions have been presented assuming a 35% tax rate. - 10 - Loan Portfolio The following table presents the loans outstanding at December 31st for the years ended: (In Thousands of Dollars) Loan Categories: Commercial and Industrial $ 167,047 $ 149,265 $ 156,551 $ $ Commercial Real Estate Real Estate Mortgages Real Estate Construction Consumer Total $ The following table shows the maturity of commercial andindustrial and real estate construction loans outstanding at December 31, 2013. Also provided are the amounts due after one year, classified according to their sensitivity to changes in interest rates. One Year or Less One Year to Five Years After Five Years Total (In Thousands of Dollars) Commercial and Industrial $ Real Estate Construction Total $ Loans Due after One Year: With Pre-determined Rate $ $ $ With Adjustable Rates Total $ $ $ Nonperforming Loans and Assets The following table summarizes nonaccrual, troubled debt restructurings and past-due loans at December31st for the years ended: (In Thousands of Dollars) Nonperforming Loans: Nonaccrual Loans: Commercial and Industrial $ 116 $ 448 $ 1,771 $ $ Commercial Real Estate Real Estate Mortgages Consumer 9 Total Accruing Loans 90 Days or More Past Due: Commercial and Agricultural 0 0 0 0 Commercial Real Estate 0 0 0 18 Real Estate Mortgages 0 37 Consumer 0 0 18 15 Total 0 37 Renegotiated Loans: Commercial and Industrial 36 Commercial Real Estate Real Estate Mortgages Consumer 0 0 Total Total Nonperforming Loans Property from Defaulted Loans Total Nonperforming Assets $ Nonperforming assets are defined as nonaccrual loans, accruing loans 90 days or more past due, property from defaulted loans and renegotiated loans. The amount of interest income on the above loans that was included in net income for the period ended December 31, 2013, was $1,959,000. If the nonaccrual and renegotiated loans had performed in accordance with their original terms and had been outstanding throughout the period, or since origination if held for part of the period, an additional $477,000 in gross interest income would have been recorded. - 11 - Loan performance is reviewed regularly by external loan review specialists, loan officers and senior management. When reasonable doubt exists concerning collectability of interest or principal, the loan is placed in nonaccrual status. Any interest previously accrued but not collected at that time is reversed and charged against current earnings. At December 31, 2013 we had $97,310,000 in commercial and mortgage loans for which payments are presently current although the borrowers are experiencing financial difficulties. Those loans are subject to special attention and their status is reviewed on a monthly basis. At December 31, 2013, there were no concentrations of loans exceeding 10 percent of total loans, which are not otherwise disclosed as a category of loans, in our consolidated balance sheets contained in our Annual Report to shareholders for the year ended December 31, 2013. Analysis of the Allowance for Loan Losses The following table summarizes changes in the allowance for loan losses arising from loans charged off and recoveries on loans previously charged off by loan category and additions to the allowance which were charged to expense at December 31st for the years ended: (In Thousands of Dollars) Balance at Beginning of Period $ 21,340 $ 21,019 $ 21,431 $ $ Charge-Offs: Commercial and Commercial Real Estate Residential Real Estate Mortgages Consumer Total Charge-Offs Recoveries: Commercial and Commercial Real Estate Residential Real Estate Mortgages Consumer Total Recoveries Net Charge-Offs Provision for Loan Losses Balance at End of Period $ Net Charge-Offs as a Percent of Average Loans % The allowance for loan losses is based on management’s evaluation of the portfolio, past loan loss experience, current economic conditions, volume, growth, composition of the loan portfolio and other relevant factors. The allowance is increased by provisions for loan losses that have been charged to expense and reduced by net charge-offs. Allocation of the Allowance for Loan Losses The allowance for loan losses was allocated to provide for inherent losses within the following loan categories as of December 31st for the years ended: (In Thousands of Dollars) Allowance for loan losses % of loans to total loans Allowance for loan losses % of loans to total loans Allowance for loan losses % of loans to total loans Allowance for loan losses % of loans to total loans Allowance for loan losses % of loans to total loans Commercial and Industrial $ 1,812 17 % $ 1,896 16 % $ 2,485 16 % $ 16 % $ 17 % Secured by Real Estate 76 % 77 % 77 % 76 % 77 % Consumer 7 % 7 % 7 % 8 % 6 % Unallocated 0 % 0 % 0 % 0 % 7 0 % Total $ % $ % $ % $ % $ % - 12 - We have developed and implemented a comprehensive quantitative and qualitative methodology for analyzing factors which impact the allowance for loan losses. This methodology is applied consistently across our five banking subsidiaries and considers exposures to industries potentially most affected by current risks in the economic and political environment and the review of potential risks in certain credits. Average Deposits The daily average deposits and rates paid on such deposits for the years ending December 31st are as follows: Amount Rate Amount Rate Amount Rate Average Balance: (In Thousands of Dollars) Non-interest-bearing demand deposits $ 255,189 $ 226,061 $ Interest-bearing demand deposits % % % Other savings deposits % % % Other time deposits % % % Total average deposits $ % $ % $ % The time remaining until maturity of time certificates of deposit and other time deposits of $100,000 or more at December31, 2013, was as follows (In Thousands of Dollars): Three Months or Less $ Over Three Through Six Months Over Six Through Twelve Months Over Twelve Months Total $ Return on Equity and Assets The following table sets forth certain financial ratios for the years ended: Financial Ratios: Return on Average Assets % % % Return on Average Total Equity % % % Average Equity to Average Total Assets % % % Dividend Payout Ratio % % % Short Term Borrowed Funds Included in short term borrowed funds are repurchase agreements as described in Note 11 to the consolidated financial statements in our Annual Report to Shareholders for the year ended December 31, 2013, which consist of the following: (In Thousands of Dollars) Amounts Outstanding at the End of the Year $ $ 42,785 $ 46,784 Weighted Average Interest Rate at the End of the Year % % % Longest Maturity 1/1/14 1/1/13 1/1/12 Maximum Amount Outstanding at any Month End During Year $ $ 55,047 $ 47,603 Approximate Average Amounts Outstanding During the Year $ $ 47,605 $ Approximate Weighted Average Interest Rate for the Year % % % The weighted average interest rates are derived by dividing the interest expense for the period by the daily average balance during the period. - 13 - ITEM 1A. Risk Factors You should carefully consider the following risk factors, together with the other information provided in this Annual Report on Form 10-K. Changes in economic conditions or interest rates may negatively affect our earnings, capital and liquidity. The results of operations for financial institutions, including our banks, may be materially and adversely affected by changes in prevailing local and national economic conditions, including declines in real estate market values, rapid increases or decreases in interest rates and changes in the monetary and fiscal policies of the federal government. Our profitability is heavily influenced by the spread between the interest rates we earn on investments and loans and the interest rates we pay on deposits and other interest-bearing liabilities. Substantially all our loans are to businesses and individuals in Michigan and any decline in the economy of this area could adversely affect us. Like most banking institutions, our net interest spread and margin will be affected by general economic conditions and other factors that influence market interest rates and our ability to respond to changes in such rates. At any given time, our assets and liabilities may be such that they are affected differently by a given change in interest rates. The value of certain securities in our investment portfolio may be negatively affected by disruptions in the market for those securities and future declines or other-than-temporary impairments could materially adversely affect our future earnings and regulatory capital. Continued volatility in the market value for certain of our investment securities, whether caused by changes in market perceptions of credit risk, as reflected in the expected market yield of the security, or actual defaults in the portfolio could result in significant fluctuations in the value of the securities. During the fourth quarter of 2008, the Corporation recorded an impairment charge on certain securities in its portfolio. Further impairment of these securities or other securities is possible. In addition, changes in accounting resulting from changes in and interpretations of applicable accounting standards may affect how we account for certain investment securities in our portfolio. The valuation and accounting for our investment securities could have a material adverse impact on our net income and shareholders’ equity depending on the direction of the fluctuations. Furthermore, future downgrades or defaults in these securities could result in future classifications as other than temporarily impaired. This could have a material impact on our future earnings and financial condition. The state of financial markets and the economy may adversely affect our sources of liquidity and capital. There has been significant recent turmoil and volatility in worldwide financial markets which is, at present, ongoing. These conditions have resulted in a disruption in the liquidity of financial markets, and could directly impact us to the extent we need to access capital markets to raise funds to support our business and overall liquidity position. This situation could affect the cost of such funds or our ability to raise such funds. If we were unable to access any of these funding sources when needed, it could adversely impact our financial condition, results of operations, cash flows, and level of regulatory-qualifying capital. There can be no assurance that the Emergency Economic Stabilization Act of 2008 and the American Recovery and Reinvestment Act will stabilize the U.S. economy and financial system. The U.S. Congress enacted the EESA in response to the impact of the volatility and disruption in the capital and credit markets on the financial sector. The U.S. Department of the Treasury and the federal banking regulators are implementing a number of programs under this legislation that are intended to address these conditions and the asset quality, capital and liquidity issues they have caused for certain financial institutions and to improve the general availability of credit for consumers and businesses. In addition, the U.S. Congress enacted the American Recovery and Reinvestment Act (“ARRA”) in an effort to save and create jobs, stimulate the U.S. economy and promote long-term growth and stability. There can be no assurance that EESA, ARRA or the programs that are implemented under them will achieve their intended purposes. The failure of EESA, ARRA or the programs that are implemented under them to achieve their intended purposes could result in a continuation or worsening of current economic and market conditions, and this could adversely affect our financial condition, results of operations, and/or the trading price of our common stock. - 14 - Our credit losses could increase and our allowance for loan losses may not be adequate to cover actual loan losses. The risk of nonpayment of loans is inherent in all lending activities and nonpayment, if it occurs, may have a material adverse affect on our earnings and overall financial condition as well as the value of our common stock. We make various assumptions and judgments about the collectability of our loan portfolio and provide an allowance for potential losses based on a number of factors. If our assumptions are wrong, our allowance for loan and lease losses may not be sufficient to cover our losses, thereby having an adverse affect on our operating results, and may cause us to increase the allowance in the future. The actual amount of future provisions for loan losses cannot now be determined and may exceed the amounts of past provisions. Additionally, federal banking regulators, as an integral part of their supervisory function, periodically review our allowance for credit losses. These regulatory agencies may require us to increase our provision for credit losses or to recognize further loan or lease charge-offs based upon their judgments, which may be different from ours. Any increase in the allowance for credit losses could have a negative effect on our net income, financial condition and results of operations. Our business is subject to various lending risks depending on the nature of the borrower's business, its cash flow and our collateral. Repayment of our commercial loans is often dependent on cash flow of the borrower, which may be unpredictable, and collateral securing these loans may fluctuate in value. Our commercial loans are primarily made based on the cash flow of the borrower and secondarily on the underlying collateral provided by the borrower. Most often, this collateral is accounts receivable, inventory, equipment or real estate. In the case of loans secured by accounts receivable, the availability of funds for the repayment of these loans may be substantially dependent on the ability of the borrower to collect amounts due from its customers. Other collateral securing loans may depreciate over time, may be difficult to appraise and may fluctuate in value based on the success of the business. Our commercial real estate loans involve higher principal amounts than other loans, and repayment of these loans may be dependent on factors outside our control or the control of our borrowers. Commercial real estate lending typically involves higher loan principal amounts, and the repayment of these loans generally is dependent, in large part, on sufficient income from the properties securing the loans to cover operating expenses and debt service. Because payments on loans secured by commercial real estate often depend upon the successful operating and management of the properties, repayment of such loans may be affected by factors outside the borrower's control, such as adverse conditions in the real estate market or the economy or changes in government regulation. If the cash flow from the project is reduced, the borrower's ability to repay the loan and the value of the security for the loan may be impaired. Our construction loans are based upon estimates of costs to construct and value associated with the completed project. These estimates may be inaccurate. Because of the uncertainties inherent in estimating construction costs, as well as the market value of the completed project, it is relatively difficult to evaluate accurately the total funds required to complete a project and the related loan-to-value ratio. As a result, construction loans often involve the disbursement of substantial funds with repayment dependent, in part, on the success of the ultimate project and the ability of the borrower to sell or lease the property, rather than the ability of the borrower or guarantor to repay principal and interest. Delays in completing the project may arise from labor problems, material shortages and other unpredictable contingencies. If the estimate of the cost of construction is inaccurate, we may be required to advance additional funds to complete construction. If our appraisal of the value of the completed project proves to be overstated, we may have inadequate security for the repayment of the loan upon completion of the project. Our consumer loans generally have a higher risk of default than our other loans. Consumer loans may involve greater risk than our other loans, particularly in the case of consumer loans that are unsecured or secured by rapidly depreciating assets. In such cases, any repossessed collateral for a defaulted consumer loan may not provide an adequate source of repayment of the outstanding loan balance as a result of damage, loss or depreciation. The remaining deficiency often does not warrant further substantial collection efforts against the borrower beyond obtaining a deficiency judgment. In addition, consumer loan collections are dependent on the borrower's continuing financial stability, and thus, are more likely to be adversely affected by job loss, divorce, illness or personal bankruptcy, all of which increase when the economy is weak. Furthermore, the application of various Federal and state laws, including Federal and state bankruptcy and insolvency laws, may limit the amount that can be recovered on such loans. We may experience difficulties in managing our growth. To sustain our continued growth, we require additional capital to fund our expanding lending activities and any bank or branch acquisitions. We may acquire banks and related businesses that we believe provide a strategic fit with our business. To the extent that we grow through acquisitions, we cannot assure you that we will be able to adequately or profitably manage such growth. Acquiring other banks and businesses involves risks commonly associated with acquisitions. - 15 - We rely heavily on our management and other key personnel, and the loss of any of them may adversely affect our operations. We are and will continue to be dependent upon the services of our management team, including our Chief Executive Officer, Chief Financial Officer, the Presidents of each of our banks, and our other senior managers and commercial lenders. Losing one or more key members of the management team could adversely affect our operations. We do not maintain key man life insurance on any of our officers or directors. Our future success is dependent on our ability to compete effectively in the highly competitive banking industry. We face substantial competition in all phases of our operations from a variety of different competitors. Our future growth and success will depend on our ability to compete effectively in this highly competitive environment. We compete for deposits, loans and other financial services with numerous Michigan-based and out-of-state banks, thrifts, credit unions and other financial institutions as well as other entities which provide financial services. Some of the financial institutions and financial services organizations with which we compete are not subject to the same degree of regulation as we are. Many of our competitors have been in business for many years, are larger and have higher lending limits than we do. The financial services industry is also likely to become more competitive as further technological advances enable more companies to provide financial services. These technological advances may diminish the importance of depository institutions and other financial intermediaries in the transfer of funds between parties. We are subject to significant government regulation, and any regulatory changes may adversely affect us. The banking industry is heavily regulated under both federal and state law. These regulations are primarily intended to protect customers, not our creditors or shareholders. As a bank holding company, we are also subject to extensive regulation by the Federal Reserve, in addition to other regulatory and self-regulatory organizations. Our ability to establish new facilities or make acquisitions is conditioned upon the receipt of the required regulatory approvals from these organizations. Regulations affecting banks and financial services companies undergo continuous change, and we cannot predict the ultimate effect of such changes, which could have a material adverse effect on our profitability or financial condition. We continually encounter technological change, and we may have fewer resources than our competitors to continue to invest in technological improvements. The banking industry is undergoing rapid technological changes with frequent introductions of new technology-driven products and services. In addition to better serving customers, the effective use of technology increases efficiency and enables financial institutions to reduce costs. Our future success will depend, in part, on our ability to address the needs of our customers by using technology to provide products and services that will satisfy customer demands for convenience as well as to create additional efficiencies in our operations. Many of our competitors have substantially greater resources to invest in technological improvements. There can be no assurance that we will be able to effectively implement new technology-driven products and services or be successful in marketing such products and services to our customers. Our articles of incorporation and by-laws and Michigan laws contain certain provisions that could make a takeover more difficult. Our articles of incorporation and by-laws, and the laws of Michigan, include provisions which are designed to provide our board of directors with time to consider whether a hostile takeover offer is in our best interest and the best interests of our shareholders. These provisions, however, could discourage potential acquisition proposals and could delay or prevent a change in control. The provisions also could diminish the opportunities for a holder of our common stock to participate in tender offers, including tender offers at a price above the then-current price for our common stock. These provisions could also prevent transactions in which our shareholders might otherwise receive a premium for their shares over then current market prices, and may limit the ability of our shareholders to approve transactions that they may deem to be in their best interests. The Michigan Business Corporation Act contains provisions intended to protect shareholders and prohibit or discourage certain types of hostile takeover activities. In addition to these provisions and the provisions of our articles of incorporation and by-laws, Federal law requires the Federal Reserve Board's approval prior to acquisition of "control" of a bank holding company. All of these provisions may have the effect of delaying or preventing a change in control at the company level without action by our shareholders, and therefore, could adversely affect the price of our common stock. - 16 - Our ability to pay dividends is limited by law and contract. We are a holding company and substantially all of our assets are held by our banks. Our ability to continue to make dividend payments to our shareholders will depend primarily on available cash resources at the holding company and dividends from our banks. Dividend payments or extensions of credit from our banks are subject to regulatory limitations, generally based on capital levels and current and retained earnings, imposed by regulatory agencies with authority over our banks. The ability of our banks to pay dividends is also subject to their profitability, financial condition, capital expenditures and other cash flow requirements. We cannot assure you that our banks will be able to pay dividends to us in the future. Acquisitions may affect our results. Our financial results may be adversely affected if we are unable to successfully manage any financial institutions that we acquire. The market price for our common stock fluctuates. The market price for our common stock has fluctuated, and the overall market and the price of our common stock may continue to fluctuate. There may be a significant impact on the market price for our common stock due to, among other things: • Variations in our anticipated or actual operating results or the results of our competitors; • Changes in investors' or analysts' perceptions of the risks and conditions of our business; • The size of the public float of our common stock; • Regulatory developments; • Market conditions; and • General economic conditions. Additionally, the average daily trading volume for our common stock as reported on the Nasdaq National Market is relatively low compared to larger companies whose shares trade on Nasdaq. There can be no assurance that a more active or consistent trading market in our common stock will develop. As a result, relatively small trades could have a significant impact on the price of our common stock. ITEM 1B. Unresolved Staff Comments There are no unresolved SEC comments with respect to reports filed by the Corporation under the Securities Exchange Act of 1934. ITEM 2. Properties Our headquarters is located in the main branch office in Alma, Michigan. Our subsidiary banks operate 46 banking offices throughout central and southwestern Michigan, most of which are full service facilities. Firstbank operates larger facilities in Alma, Mt. Pleasant, West Branch and Ionia. Keystone Community Bank’s main office is in Kalamazoo. The remaining branch facilities range in size from 1,200 to 3,200 square feet, based on the location and number of employees located at the facility. All but nine of the branch locations are owned by the company, with the remaining facilities rented under various operating lease agreements which have a range of remaining terms and renewal arrangements. In several instances, branch facilities contain more space than is required for current banking operations. This excess space, totaling approximately 17,000 square feet, is leased to unrelated businesses. We also maintain a separate facility for our central operations unit near our headquarters office in Alma, Michigan. We consider our properties and equipment to be well maintained, in good operating condition and capable of accommodating current growth forecasts for their operations. However, we may choose to add additional branch locations to expand our presence in current or contiguous markets in the future to improve our opportunities for growth. We may also enter into sale/leaseback agreements in the future. - 17 - ITEM 3.Legal Proceedings. We are parties, as plaintiff or as defendant, to routine litigation arising in the normal course of their business. In the opinion of management, the liabilities arising from these proceedings, if any, will not be material to our consolidated financial condition. ITEM 4.Mine Safety Disclosures. Not applicable. Supplemental Item. Executive Officers of the Registrant. Officers of the Corporation are appointed annually by the Board of Directors of the Corporation and serve at the pleasure of the Board of Directors. Information concerning the executive officers of the Corporation is given below. Thomas R. Sullivan and Samuel G. Stone are executive officers of the corporation. None of the other listed officers are executive officers. Except as otherwise indicated, all existing officers have had the same principal employment for over 5 years. William L. Benear (age 67) became President & CEO of Firstbank – West Michigan in August 2008. Mr. Benear became executive vice president of Firstbank – West Michigan in February of 2008. Mr. Benear has been a Vice President of the Corporation since 2000. Prior to joining the West Michigan staff, Mr. Benear was President & CEO of Firstbank – Lakeview since January of 2000. David L. Miller (age 48) was named a Vice President of the Corporation in December 2000. Prior to this appointment Mr. Miller served as Senior Vice President of Firstbank – Lakeview, having been employed there since 1992. Mr. Miller serves in the Human Resources Department for the Corporation and its subsidiaries. Douglas J. Ouellette (age 47) became President & CEO of Firstbank (Mt. Pleasant) and Vice President of the Corporation in February 2007. Mr. Ouellette joined Firstbank (Mt. Pleasant) in 2000 and has served as Executive Vice President for Firstbank (Mt. Pleasant) since 2005. Subsequent to year end 2012, Mr. Ouellette was named President and Chief Operating Officer of Firstbank following the merger of the bank charters. Daniel H. Grenier (age 60) became President & CEO of Firstbank – West Branch and Vice President of the Corporation in January 2010. Mr. Grenier joined Firstbank – West Branch in 1987. Prior to his appointment as President & CEO, Mr. Grenier served as Executive Vice President for Firstbank – West Branch. Richard D. Rice (age 54) was named a Vice President of the Corporation in April 2004. Mr. Rice joined the Corporation in July 2003 and has served as the Corporation’s Controller since December 2003. From 1998 until his appointment to Firstbank Corporation, Mr. Rice served as Vice President – Accounting of National City Corporation (successor to First of America). Previous positions Mr. Rice held during his 13-year tenure with First of America include Vice President – Accounting and several staff accounting positions. Thomas O. Schlueter (age 56) became President & CEO of Keystone Community Bank and Vice President of the Corporation in October 2005. From November 1998 until his appointment to President of Keystone Community Bank, Mr. Schlueter served as Executive Vice President, in addition to being named Chief Operating Officer and a Director of Keystone Community Bank in December 1999. Prior to joining Keystone Community Bank, Mr. Schlueter was employed by First of America Bank/National City Bank for approximately 23 years, with his last position being that of Senior Vice President/Middle Market Lending Group Manager for Southwest Michigan. Samuel G. Stone (age 68) was appointed Executive Vice President, CFO, Secretary and Treasurer of the Corporation in December 2001. From November 2000 to the December 2001 appointment, Mr. Stone was Vice President, CFO, Secretary and Treasurer of the Corporation. From 1998 until his appointment to Firstbank Corporation, Mr. Stone served as Senior Vice President – Corporate Planning of National City Corporation (successor to First of America). Previous positions Mr. Stone held during his 28-year tenure with First of America included Senior Vice President and Treasurer, Vice President – Director of Corporate Planning and Vice President – Trust Investments. Subsequent to year end 2012, Mr. Stone was named Chief Financial Officer of Firstbank following the consolidation of the bank charters. - 18 - Thomas R. Sullivan (age 63) was appointed President & CEO of the Corporation in January 2000 and also served as President, CEO, and Director of Firstbank (Mt. Pleasant) from 1991 through 2007. Mr. Sullivan was Executive Vice President of the Corporation from 1996 to 2000 and served as Vice President of the Corporation from 1991 to 1996. Subsequent to year end 2012, Mr. Sullivan was named Chief Executive Officer of Firstbank, following the consolidation of the bank charters. James E. Wheeler, II (age 54) was appointed President & CEO of Firstbank – Alma in January 2000. Mr. Wheeler has served as Vice President of the Corporation since March 1989. Mr. Wheeler served as Executive Vice President of Firstbank – Alma from 1999 to 2000 and from 1989 to 1999 as Senior Vice President and Chief Loan Officer of Firstbank – Alma. Subsequent to year end 2012, Mr. Wheeler was named Chief Lending Officer of Firstbank following the consolidation of bank charters. PART II ITEM 5.Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities. Firstbank Corporation Common Stock was held by 1,715 shareholders of record as of December 31, 2013. Total shareholders number approximately 2,600, including those whose shares are held in nominee name through brokerage firms. Our shares are listed on the NASDAQ Global Select Market under the symbol FBMI and are traded by several brokers. The range of high and low sales prices for shares of common stock for each quarterly period during the past two years is as follows: Quarter High Low 4th 2013 $ $ 3rd 2013 $ $ 2nd 2013 $ $ 1st 2013 $ 13.78 $ 4th 2012 $ $ 3rd 2012 $ $ 2nd 2012 $ $ 1st 2012 $ $ The prices quoted above were obtained from www.NASDAQ.com. Prices have been adjusted to reflect stock dividends. The following table summarizes cash dividends paid per share of common stock during 2013 and 2012. First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Total $ $ Our principal sources of funds to pay cash dividends are the earnings of, and dividends paid by, our subsidiary banks. Under current regulations the subsidiary banks are restricted in their ability to transfer funds in the form of cash dividends, loans, and advances to the holding company (See Note 20 of the Notes to Consolidated Financial Statements). As of January 1, 2014, approximately $22.1 million of the subsidiaries’ retained earnings were available for transfer in the form of dividends to the holding company without prior regulatory approval. In addition, the subsidiaries’ 2013 earnings are expected to be available for distributions as dividends to the holding company. - 19 - STOCK PERFORMANCE The following graph compares the cumulative total shareholder return on the common stock of the Corporation to the Standard & Poor’s 500 Stock Index and the NASDAQ Bank Index, assuming a $100 investment at the end of 2008. The Standard & Poor’s 500 Stock Index is a broad equity market index. The NASDAQ Bank Index is composed of banks and savings institutions as well as companies performing functions closely related to banking, such as check cashing agencies, currency exchanges, safe deposit companies and corporations for banking abroad. Cumulative total return is measured by dividing (1) the sum of (A) the cumulative amount of dividends for the measurement period, assuming dividend reinvestment, and (B) the difference between the share price at the end and the beginning of the measurement period; by (2) the share price at the beginning of the measurement period. The table below shows dollar values for cumulative total shareholder return plotted in the graph above. Firstbank Corporation $ S & P 500 $ NASDAQ Bank $ - 20 - ITEM 6.Selected Financial Data. FINANCIAL HIGHLIGHTS Firstbank Corporation (In Thousands of Dollars, Except per Share Data) For the year: Interest income $ 72,382 $ Net interest income Provision for loan losses Non-interest income Non-interest expense Net income Net income available to common shareholders At year end: Total assets Total earning assets Loans Deposits Other borrowings Common shareholders’ equity Total shareholders’ equity Average balances: Total assets Total earning assets Loans Deposits Other borrowings Common shareholders’ equity Total shareholders’ equity Per common share : Basic earnings $ $ 1.17 $ $ $ Diluted earnings $ $ 1.16 $ $ $ Cash dividends $ Common shareholders’ equity $ Financial ratios: Return on average assets % Return on average total equity % Average equity to average assets % Average common equity to average assets % Dividend payout ratio on common stock % The Company’s Form 10-K Annual Report filed with the Securities and Exchange Commission will be provided to any shareholder, without charge, upon written request. Requests should be addressed to: Samuel G. Stone, Chief Financial Officer, Firstbank Corporation, 311 Woodworth Avenue, P.O. Box 1029, Alma, Michigan 48801-6029 The Company’s Form 10-K may also be viewed through our web site at www.firstbankmi.com . - 21 - ITEM 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. The purpose of this section of the annual report is to provide a narrative discussion about Firstbank Corporation’s financial condition and results of operations. Please refer to the consolidated financial statements and the selected financial data presented in this report in addition to the following discussion and analysis. We also encourage you to read our Annual Report on Form 10-K filed with the U.S. Securities and Exchange Commission. RESULTS OF OPERATIONS Highlights Firstbank Corporation (“We” or “the Company”) had net income of $12.2 million for 2013 compared with $10.5 million in 2012, an increase of $1.7 million, or 16%. After payment of dividends on preferred stock, net income available to common shareholders was $11.8 million for 2013 compared with $9.3 million in 2012, an increase of $2.5 million or 27%. Core banking activities continued to provide a solid basis for earnings as net interest income was relatively constant, down $2.4 million from 2012. Lower loan loss provisioning was a key to the improved earnings, declining $5.9 million from a year ago to $1.8 million in 2013. In June we redeemed the remaining $17 million outstanding preferred stock, at par from private investors. In August, we announced our intention to merge the Company with Mercantile Bank Corporation in Grand Rapids. Shareholders from both companies voted on the combination, and overwhelmingly approved the merger transaction in December. We are actively planning for the merger as we await final regulatory approval to complete the transaction. As a result of activities associated with the planned merger, we incurred $871,000 of expenses during 2013. Gain on the sale of mortgage loans at $4.4 million in 2013 continued to support earnings, although at a reduced level from $6.5 million in the prior year. We achieved a return on average assets of 0.82%, 0.70%, and 0.38% for 2013, 2012, and 2011, respectively. Total average assets decreased $13 million in 2013, after having increased $10 million in 2012, and $1 million in 2011. Basic and diluted earnings per share were $1.46 and $1.45 in 2013 compared with, $1.17 and $1.16 in 2012, and $0.50 for both measures in 2011. Return on equity was 8.66% in 2013, 7.00% in 2012, and 3.75% in 2011. Net Interest Income Our core business is earning interest on loans and securities while paying interest on deposits and borrowings. In response to an economic recession in the United States, the Federal Reserve maintained overnight interest rates at historically low levels of 0.00% to 0.25% for a fifth consecutive year. While these low short term rates allow us to lower the rates we pay on certain deposit products, it also reduces the rates we are able to earn on variable rate loan products and rates charged on renewing fixed rate loans. The net interest spread, the difference between the interest rates charged on earning assets and the rate paid on interest bearing liabilities, was relatively stable throughout the year, although lower than the previous year, averaging 3.72%. We ended 2012 with a 3.77% net interest spread in the fourth quarter of 2012. As a result, our net interest margin decreased, ending the year with a net interest margin of 3.84% compared with 3.99% in 2012, and 4.06% in 2011. During 2013, our average loan to average deposit ratio was 79%, lower than the 80% in 2012 and 82% in 2011. The decreasing ratio is a result of both our efforts in attracting core deposits and declining loan balances. We maintain capital and funding capacity as well as a desire to expand lending; however, demand for quality loans in our local economies remains very soft at this time. Net interest income decreased in 2013 by $2.4 million as our lower net interest margin and a slightly lower level of average earning assets combined to lower net interest income. Average interest earning assets decreased $1.4 million from 2012 levels. The decrease in average interest earning assets was largely a result of higher average balances in the investment portfolio, which rose by $10 million, $27 million decrease in average interest bearing deposits, and a $1.5 million decrease in average loan balances. A critical task of management is to price assets and liabilities so that the spread between the interest earned on assets and the interest paid on liabilities is maximized while maintaining acceptable levels of risk. While interest rates on earning assets and interest bearing liabilities are subject to market forces, in general and in the short run, we can exert more control over deposit rates than earning asset rates. However, competitive forces and the need to retain and grow deposits as a funding source place limitations on the degree of control over deposit rates. Average interest bearing liabilities decreased $29 million during the year, and the average rate paid on these liabilities fell by 19 basis points resulting in a decrease to interest expense of $2.2 million. - 22 - The following table presents a summary of net interest income for 2013, 2012, and 2011. Summary of Consolidated Net Interest Income Year Ended December 31, 2013 Year Ended December 31, 2012 Year Ended December 31, 2011 (In Thousands of Dollars) Average Balance Interest Average Rate Average Balance Interest Average Rate Average Balance Interest Average Rate Average Assets Interest Earning Assets: Taxable securities $ $ % $ 293,554 $ 4,512 % $ $ % Tax exempt securities(1) % % % Total Securities % % % Loans(1) (2) % % % Federal funds sold 1 % 1 % 1 % Interest bearing deposits % % % Total Earning Assets % % % Nonaccrual loans Less allowance for loan loss ) ) ) Cash and due from banks Other non-earning assets Total Assets $ $ 1,500,015 $ Average Liabilities Interest Bearing Liabilities: Demand $ % $ 344,363 801 % $ % Savings % % % Time % % % Total Deposits % % % Federal funds purchased and repurchase agreements 85 % 87 % 83 % FHLB advances and notes payable % % % Subordinated debentures % % % Total Interest Bearing Liabilities % % % Demand Deposits Total Funds Other Non-Interest Bearing Liabilities Total Liabilities Average Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ $ Net Interest Income(1) $ $ $ Rate Spread(1) % % % Net Interest Margin (percent of Average earning assets) (1) % % % Presented on a fully taxable equivalent basis using a federal income tax rate of 35% for all periods presented. Interest income includes amortization of loan fees of $1.9 million, $2.0 million, and $1.8 million for 2013, 2012, and 2011, respectively. Uncollected interest on nonaccrual loans is not included - 23 - The table below provides an analysis of the changes in interest income and interest expense due to volume and rate: 2012/2013 2011/2012 Change in Interest Due to: (1) Change in Interest Due to: (1) Average Volume Average Rate Net Change Average Volume Average Rate Net Change (In Thousands of Dollars) Interest Income: Securities Taxable Securities(2) $ ) $ ) $ ) $ 393 $ ) $ ) Tax-exempt Securities ) ) 55 Total Securities ) ) ) Loans(2) Federal Funds Sold (1 ) 1 0 Interest Bearing Deposits ) (5 ) ) 0 37 37 Total Interest Income on Earning Assets ) Interest Expense: Deposits Interest Paying Demand 24 ) ) 97 ) ) Savings 35 ) ) 96 ) ) Time ) Total Deposits ) Federal Funds Purchased and Securities Sold under Agreements to Repurchase (2 ) 0 (2 ) 7 (3 ) 4 FHLB and Other Notes Payable ) Subordinated Debentures 0 ) ) 0 ) ) Total Interest Expense on Liabilities ) Net Interest Income $ $ ) $ ) $ $ ) $ ) Changes in volume/rate have been allocated between the volume and rate variances on the basis of the ratio that the volume and rate variances bear to each other. Interest is presented on a fully taxable equivalent basis using a federal income tax rate of 35%. In 2013, the average rate realized on earning assets was 4.29%, a decrease of 31 basis points from the 2012 results of 4.60%, and 72 basis points lower than the 5.01% realized in 2011. In 2008, in reaction to a weakening economy and a credit crisis in the financial markets, the Federal Reserve aggressively lowered rates by 2.25% between January and April bringing the prime rate down to 5.00%. After a six month pause in the rate reduction strategy, the Federal Reserve then lowered rates by another 1.75% in the fourth quarter with the prime rate settling at 3.25% at year end 2008, where it has remained through the end of 2013. Current language from the Federal Reserve indicates their intention to maintain this level of rates sometime into 2015. In addition, the Federal Reserve has also been purchasing longer term bonds in the open market in an effort to keep longer term rates low. Average loans outstanding decreased $1.5 million in 2013 when compared with 2012. As of December 31, 2013, approximately 19% of the loan portfolio was comprised of variable rate instruments, compared with 22% as of the end of 2012. The remaining 81% of the loan portfolio is made up of fixed rate loans that do not re-price until maturity. Of the fixed rate loans approximately $90 million, or 11%, mature within twelve months and are subject to rate adjustments at maturity. At year end 2013, 87% of our variable rate commercial loan portfolio was protected by a floor compared with 92% at the end of 2012. - 24 - During 2012 and 2013 maturing securities in the investment portfolio were replaced with securities of comparable quality bearing generally lower yields. As a result, maturing securities ran off from the investment portfolio at higher rates than comparable current offerings, decreasing the overall investment portfolio tax equivalent yield from 2.14% in 2011 to 1.80% in 2012 and 1.78% in 2013. Average total interest bearing deposits for the year decreased $27 million. The average rate paid on interest bearing liabilities was 0.57% in 2013, compared to 0.76% in 2012, and 1.15% in 2011. Deposit rates decreased during 2012 and 2013 with the soft economy. Average rates paid on time deposits decreased 24 basis points in 2013 compared with 2012 and 75 basis points compared with 2011, as new and renewing deposits re-priced to lower rates. Rates on checking and savings deposits also decreased in 2013, falling four basis points and three basis points, respectively. These same rates were 22 basis points and 26 basis points lower in 2013 than they had been in 2011. Brokered CDs are more sensitive to changes in the interest rate than CDs offered in local markets and have been issued with original maturities ranging from three months to two years. The average balance of brokered CDs in 2013 was $17 million, compared with $18 million in 2012 and $15 million in 2011. These CDs carried an average interest rate of 0.62% in 2013 compared with 0.69% in 2012, and 0.88% in 2011. We fund a portion of our loan portfolio with borrowings from the Federal Home Loan Bank (FHLB). During 2013, the average outstanding balance of FHLB advances decreased $1.6 million and year-end balance decreased $2.7 million when compared with 2012 balances. While FHLB borrowings are one method of funding loans when core deposits are not available, the cost is typically higher than our core deposit costs. As core deposit funding has increased and loan demand decreased, we have been able to reduce our reliance on this source of funding. The 2013 average rate paid for Federal Home Loan Bank advances and notes payable was 2.57%, 17 basis points lower than 2012’s rate of 2.74%. Subsequent to year end we prepaid approximately $6.8 million in FHLB Advances, incurring a prepayment penalty of $1.3 million. In July of 2007, we issued $15.5 million in subordinated debentures to fund a portion of the ICNB acquisition. That issuance was split evenly between debentures that carry a fixed rate of 6.566% for five years, and variable interest rate debentures that carry a rate of 90 day LIBOR plus 1.35%. During 2012 the fixed rate debentures converted to variable rate debentures that carry a rate of 90 day LIBOR plus 1.35%. In January of 2006, we issued $10.3 million in subordinated debentures that carried a fixed rate of 6.049% for five years. During 2011 this issuance converted to a variable interest rate of 90 day LIBOR plus 1.27%. In October of 2004, we issued $10.3 million in subordinated debentures, at a variable interest rate of 90 day LIBOR plus 1.99%. The average rate paid on all subordinated debentures during 2013 was 1.82% compared with 2.96% and 3.32% in 2012 and 2011, respectively. All of the variable rate debentures re-price quarterly. We utilize short term borrowing, made up of Federal Funds Purchased and Repurchase Agreements as a source of liquidity and to balance our daily cash needs. Average short term borrowed funds decreased by $1 million when 2013 is compared with 2012. The 2013 interest rate spread of 3.72% is 12 basis points lower than the 2012 spread of 3.84%, and 14 basis points lower than the 2011 spread of 3.86%. Tax equivalent net interest income decreased $2.1 million in 2013 as a decrease in total average earning assets of $1.4 million and a 15 basis point decline in the net interest margin decreased earnings. The net interest margin of 3.84% for 2013 was 15 basis points below 2012 and 22 basis points lower than 2011. The decrease in the rate spread in 2013 was the result of rates on average earning assets decreasing 31 basis points while the average cost of interest bearing liabilities decreased 19 basis points. The 15 basis point decrease in the net interest margin was attributable to these same metrics. Average earning assets represented 93% of total average assets in 2013 compared with 92% in 2012 and 91% in 2011. Provision for Loan Losses In accordance with accounting standards, we allocate a portion of the allowance to loans that we determine to be impaired. We analyze other loans and current market conditions on a pool basis in order to arrive at the appropriate allowance for loan losses. If a loan for which allocations had been established pays off, or the risk of loss is otherwise reduced, we reverse those specific allocations. The methodology described above resulted in a provision for loan losses in 2013 of $1.8 million, compared with $7.7 million in 2012, and $13.3 million in 2011. These provision charges, which exceed pre-recession levels, were incurred as struggling borrowers resulted in new problem loans for which either allocated reserves were established for probable losses, or loans were charged off during the year. - 25 - During 2013, we had recoveries of previously charged off loans totaling $871,000, and favorable outcomes on certain previously identified problem loans, reducing the amount of provision expense needed, while deterioration of certain loans to problem status and charge offs of $6.0 million increased the amount of provision expense needed. In 2012, we had recoveries of previously charged off loans totaling $1.1 million and favorable outcomes on certain previously identified problem loans, reducing the amount of provision expense needed, while deterioration of certain loans to problem status and charge offs of $8.4 million increased the amount of provision expense needed. At December 31, 2013, the allowance for loan losses as a percent of total loans was 1.82% compared to 2.21% and 2.14% at December 31, 2012, and December 31, 2011, respectively. Total nonperforming loans (including performing restructured loans) were 3.12% of ending loans at December 31, 2013, compared to 3.78% and 4.27% at the two previous year ends. The decrease in the ratio in 2013 was due to a decrease in nonaccrual loans of $6 million. Loans 90 days past due and restructured loans were unchanged from the prior year end. All loans reported as restructured are current or less than 90 days past due and conforming to the agreed upon restructured terms of the loan. The decrease in the nonperforming ratio in 2012 was due to a decrease in nonaccrual loans of $7 million, a reduction in 90 day past due loans of $0.4 million, which were partially offset by an increase in restructured loans of $2 million. Net charged off loans totaled $5.2 million in 2013 compared to $7.4 million in 2012, and $13.7 million in 2011. Net charged off loans as a percent of average loans were 0.53% in 2013, 0.75% in 2012, and 1.37% in 2011. Charge offs of $932,000 in 2013 had specific reserves established in a prior year, while in 2012 and 2011, $1.7 million and $3.9 million, respectively, of specific allowance allocations had been set aside at the end of the prior year. Provision expense did not need to be increased to cover those previously identified losses. Non-interest Income Non-interest income decreased by $1.9 million when 2013 is compared with 2012. Affecting the results in 2013 were gains on the sale of mortgages, which were down $2.1 million, service charges on deposit accounts which decreased $83,000, and a decrease in other income of $304,000. Partially offsetting these items were increases in gain on sale of securities of $290,000, and increases in mortgage servicing income of $294,000. Comparing 2012 to 2011 non-interest income increased by $3.0 million. Affecting the comparison in 2012 were gains on the sale of mortgages, which were up $2.8 million, and other income which increased $652,000. Partially offsetting these items was a decrease in service charges on deposit accounts of $273,000 and a decline in mortgage servicing income of $320,000. Gains on the sale of mortgage loans decreased $2.1 million when comparing 2013 to 2012. Steady demand for re-financing of existing mortgage loans gave way in the latter half of 2013 as rates moved higher slowing the pace of gains. Gains on the sale of mortgage loans increased $2.8 million in 2012 compared with 2011. The low interest rate environment during 2012 pushed mortgage rates to record lows during the year, spurring a high level of refinance activity. In 2011, new regulatory requirements and onerous conditions placed on the sale of loans in the secondary market resulted in lower gains on the sale of loans. By midyear 2011, rates had fallen once again to the point where refinance activity picked up and the second half of the year generated higher gains Mortgage servicing rights, net of amortization, increased from a negative $231,000 in 2012 to a positive $63,000 in 2013 as amortization and write downs of servicing rights due to the high level of refinancing receded during the year. When a mortgage is refinanced or pre-paid, capitalized mortgage servicing rights relating to that mortgage are written off, with the write off amounts included in the amortization cost of servicing rights. Comparing 2012 to 2011, mortgage servicing rights, net of amortization, declined from $89,000 in 2011 to a negative $231,000 in 2012 as amortization and write downs of servicing rights due to the high level of refinancing negatively affected this line item. The higher level of refinance activity in 2012 compared with 2011 resulted in $605,000 more of servicing rights reversals. Income from servicing loans increased by $285,000 during 2012, partially offsetting the higher servicing rights expense. Deposit account service charges declined $83,000 in 2013 to $4.1 million, stabilizing somewhat compared to the prior year. Deposit account service charges declined $273,000 from $4.5 million in 2011 to $4.2 million in 2012. Changing customer behavior associated with new regulations regarding overdraft charges put in place mid-year 2011 resulted in lower fees collected. During 2013 we booked $334,000 in gains on securities transactions compared with $44,000 during 2012. These gains are ancillary income from our available for sale securities portfolio. During 2013, we liquidated a position in FHLMC preferred stock that had previously been written down and had recovered some of its value. Comparing 2012 to 2011, we recorded $44,000 in securities gains in 2012compared with a loss on securities of $37,000 the prior year. The gains in 2012 and losses in 2011 resulted from routine securities transactions during the year. - 26 - Other income decreased $304,000 in 2013 to $1.8 million. Within the category of other income, gains on the sale of other real estate owned decreased by $47,000, and in 2012 we recorded $178,000 non-recurring item relating to a director benefit plan. Comparing 2012 to 2011, other income increased $652,000 from $1.5 million in 2011 to $2.1 million in 2012, primarily due to higher gains on the sale of other real estate owned, which improved by $389,000, and other income increased $263,000 primarily due to a $178,000 non-recurring item relating to a director benefit plan. Gains on the sale of other real estate owned were $436,000 in 2013, $484,000 in 2012, and $95,000 in 2011. Non-interest Expense Total non-interest expense was $43.7 million in 2013 compared with $44.7 million in 2012 and $43.6 million in 2011. Within non-interest expense, salaries and benefits increased $601,000, merger related expenses were $871,000, while other real estate owned expenses decreased $1.1 million and other non-interest expense decreased $958,000. Comparing 2012 to 2011, salaries and benefits increased $1.4 million and other non-interest expense increased $1.7 million, while other real estate owned expense decreased $1.5 million. Salary and employee benefits expenses increased $601,000 in 2013 from $22.7 million in 2012 to $23.3 million in 2013. Within this line item, benefits costs increased $194,000, variable compensation expense increased $128,000, and base salaries increased $279,000. Salary and employee benefits expenses increased $1.4 million in 2012 from $21.3 million in 2011 to $22.7 million in 2012. Within this line item, benefits cost increased $131,000, variable compensation expense increased $711,000, and base salaries increased $575,000, or 3.6%. The company’s improved performance resulted in higher payments under the variable compensation plan. Occupancy and equipment costs increased $154,000 in 2013 compared with 2012 primarily due to a project to replace many of our office computers, due to impending operating system obsolescence, more than offset a $68,000 decrease in depreciation expense. Occupancy and equipment costs decreased $159,000 in 2012 compared with 2011 primarily due to a $147,000 decrease in depreciation expense. FDIC expense decreased $231,000 to $989,000 in 2013 as the merger of four of our bank charters resulted in a lower assessment costs. FDIC expense decreased $340,000 to $1.2 million in 2012, mainly due to the full year impact of a new method of assessing premiums to banks that was instituted mid way through 2011. Amortization of intangibles was $369,000 in 2013, compared with $483,000 in 2012, a reduction of $114,000. Amortization expense in 2011 was $698,000. The year over year reduction in the costs are primarily due to the accelerated amortization method used to expense core deposit premiums from recent acquisitions and the completion of amortization on a prior acquisition. Expenses for outside professional services was relatively unchanged at $1.3 million in both 2013 and 2012 and up only slightly from $1.2 million in 2011. Advertising and special promotion expense was $1.3 million, down $176,000, or 11.8% in 2013 following an increase of $66,000 in 2012. The changes in this expense category are somewhat affected by special promotion expense which is related to mortgage refinance volumes. This expense decreased $159,000 in 2013 after having increased $89,000 during 2012 due to higher mortgage activity. Other real estate expense and valuation write downs declined $1.1 million to $559,000 in 2013 from $1.7 million in 2012 and $3.2 million in 2011. The cost of carrying properties for longer time frames and write downs due to decreasing property values caused the level of these expenses to be elevated in 2011. Since that time, property values have stabilized and few loans have defaulted. Within this category of expenses, valuation write downs were $209,000 in 2013, $1.1 million in 2012, and $2.3 million in 2011. Other non-interest expense decreased to $9.7 million from $10.7 million in 2012 and was $8.9 million in 2011. Affecting the costs on this line in 2012 were one time nonrecurring expenses of $754,000 related to branch closings and $170,000 related to the auction and repurchase of preferred shares. We also recorded reserves for losses associated with mortgage put backs from loans we have sold in the secondary market of $700,000 in 2013 and $750,000 in 2012. We also incurred $871,000 in costs associated with our planned merger with Mercantile Bank during 2013. These expenses relate primarily to investment banker fees, legal fees, and proxy solicitation expenses for the shareholder vote. - 27 - Federal Income Tax In 2013 we had federal tax expense of $5.1 million on pre-tax earnings of $17.4 million, resulting in an effective tax rate of 30%. In 2012 we had federal tax expense of $4.3 million on pre-tax earnings of $14.8 million, resulting in an effective tax rate of 29% and in 2011 we had federal tax expense of $1.8 million on pre-tax earnings of $7.5 million, resulting in an effective tax rate of 25%. Summary of Significant Costs Relating to Asset Quality, Deposit Insurance and Branch Closings Management believes that understanding certain costs which it believes were elevated in the 2013 and previous years business environment may benefit the readers of this report in evaluating potential changes to our future results. While significant progress was made in 2013, the following table illustrates certain costs which management believes either have been at an elevated level and will return to historically lower levels as the economic environment continues to improve, or are non-recurring and are not expected to continue. (In Thousands of Dollars) Provision for loan losses $ Securities (gains)/losses ) ) 48 (7 ) ) Loss/(gain) on sale of OREO properties ) ) 95 FDIC expense Legal fees Other real estate operating costs Other real estate valuation write-downs Branch closing expenses 0 0 0 0 Merger related expenses 0 0 0 0 Tax benefit on items listed at 34% ) Total of items net of tax benefit Deferred tax write off 0 0 0 Total $ FINANCIAL CONDITION Total assets at December 31, 2013 were $1.480 billion, compared with December 31, 2012 total assets of $1.499 billion, a decrease of $19 million, or 1.3%. Slow loan demand, while improved over 2012, resulted in a modest increase in the loan portfolio of 2.4%. Commercial loans increased $17 million, or 11.2%, while commercial real estate loans increased $7 million, or 1.4%. First lien residential mortgage loans increased $3 million, or 1.2%, while junior lien residential mortgage loans were $4 million lower at December 31, 2013, decreasing 7.3%, from the previous year end. Consumer loans grew by $1 million or 2.0% during the year. Mortgages serviced for others were $1.0 million, or 0.2% higher. (In Thousands of Dollars) Change % Change Commercial and industrial $ $ $ % Commercial real estate % First lien residential real estate % Junior lien residential real estate ) %) Consumer % Total $ $ $ % Mortgages serviced for others $ $ $ % Total securities available for sale decreased $10 million, or 2.8%. The increase was mainly due to allowing maturing investments to be used to fund the growth in our loan portfolio. Securities available for sale were 23% of total assets at year end 2013, compared with 24% at the end of 2012. As loan demand picks up in the future, it is expected that the securities portfolio will decline providing the funding for that growth. - 28 - Premises and equipment decreased $187,000 after recognized depreciation of $1.8 million. We made investments of $1.7 million in new software, equipment and facility updates during the year. Total deposits decreased at the end of 2013 to $1.233 billion, a decrease of 0.6%, compared to $1.241 billion at year end 2012. Non-interest bearing demand deposit balances increased from the end of 2012, by $16 million to $267 million at year end 2013, an increase of 6.5%. Interest bearing demand deposits grew by $12 million, or 3.5%, and savings account balances increased $17 million, or 6.4%. At the end of 2013, we had $18 million of wholesale CDs on the balance sheet, the same level as the end of 2012. Wholesale CDs, which contain both brokered CDs and internet CDs, typically carry a higher interest rate than locally generated CDs of similar duration but are available in large dollar pools which results in lower operational cost than smaller dollar local deposits. Large dollar CDs which are generated internally and placed in our CDARS program to provide FDIC insurance for our customers are included in the wholesale CD total, but typically carry lower rates than other wholesale CDs. At the end of 2013 and 2012, all $18 million of wholesale CDs were part of our CDARS program. Including wholesale CDs, total time deposits decreased $54 million, or 14.4% compared with the end of 2012. Time deposits were allowed to run off as we re-priced higher rate CD’s to the current low rate market because of reduced funding needs in the loan portfolio. Much of the declining balances in CDs moved to other deposit categories during the year as customers preferred the liquidity of these products over the marginal increase in rate that could be achieved from locking in their money for a longer term. Securities sold under agreements to repurchase and federal funds purchased increased by $5 million due to normal balance fluctuations of our customers. Over the past three to four years, management has focused its branch network on increasing core deposit growth. As a result of the growth in these core deposits and a reduction in the size of our loan portfolio, we have been able to reduce our reliance on Federal Home Loan Bank advance funding to support the loan portfolio. Federal Home Loan Bank advances were just $20 million at year end 2013, a decrease of $3 million from December 31, 2012. Asset Quality The Michigan economy continued to progress during 2013 resulting in a lower unemployment rate and stronger business climate for our customers. The improving economy and the ongoing efforts of our lenders have resulted in improvement in our problem loan metrics. Our net charged off loans declined in 2013, as fewer customers succumbed to economic problems. Within the last year, the value of development projects and residential properties showed some improvement resulting in fewer charged off loans and nonaccrual loan balances. Our nonaccrual loan balances were much improved, down 36% from year end 2012. Total of nonaccrual, restructured, and 90 day past due loans decreased 15% from year end 2012 as nonaccrual loans were down $6 million, 90 day past due loans and restructured loans remained flat. While the restructured loan balance often is included in a nonperforming loans total, these loans might be better characterized as underperforming. All loans reported as restructured are in compliance with the renegotiated terms of the loan. Renegotiated terms on a loan may include such things as a reduced interest rate, extending the amortization period for the loan, or in some cases a partial forgiveness of the balance due on the loan. We continue to be vigilant at monitoring these loan relationships and working through these issues with our customers. Loans are carried at an amount which management believes will be collected. A balance considered not collectible is charged against (reduction of) the allowance for loan losses. In 2013, net charged off loans were $5.2 million, compared with $7.4 million in 2012 and $13.7 million in 2011. Net charged off loans as a percentage of average loans were 0.53% in 2013 compared with 0.75% in 2012 and 1.37% in 2011. The total of nonaccrual loans, loans 90 days past due and any troubled loans where borrowers are under financial stress and the terms have been renegotiated to below normal market terms was $30.8 million and $36.4 million at December 31, 2013 and 2012, respectively. Total nonaccrual loans were $10.1 million at December 31, 2013, compared to $15.7 million at the end of 2012. While improvement is clearly evident, the elevated level in nonaccrual loans for both years was largely due to economic stresses being felt in Michigan. Borrowers which had previously been able to meet their loan obligations during better times have become unable to do so. Loans past due 90 days or more decreased to zero at year end 2013 compared with $37,000 at the end of 2012, in part because of loans moving to nonaccrual status during the year. Impaired loans are commercial loans for which we believe it is probable that we will be unable to collect all amounts due according to the contractual terms of the loan agreement. The average investment in impaired loans was $27.7 million during 2013 compared to $35.5 million during 2012. At year end, impaired loans were $24.4 million compared with $32.9 million at December 31, 2012. Although the improvement in these asset quality metrics is significant, we continue to find it necessary to work with some customers to restructure loans to reduce the probability of loss to the bank. At the end of the year, we had $20.7 million of restructured loans, the same level as year end 2012. - 29 - The allowance for loan losses was $3.3 million, or 16%, lower at year end 2013 compared with 2012. This decrease was a result of provision expense of $1.8 million versus charged off loans of $6.0 million during the year, and recoveries of prior charged off loans of $0.9 million. Through our analysis process, we determined that it was necessary to provideless for future probable losses than we realized in net charge offs this year due to several factors. We record provision for loan loss expense when loans for which losses are likely, are identified. For loans which carry an allocated allowance, no expense is recognized at the time of charge off to the extent that allowance has been previously provided. See the discussion of loan loss provision expense previously presented for additional information. The allowance for loan losses represents 1.82% of outstanding loans at the end of 2013, compared with 2.21% at December 31, 2012. We maintain the allowance at a level which we believe adequately provides for losses inherent in the loan portfolio. Such losses are estimated by a variety of factors, including specific examination of certain borrowing relationships and consideration of historical losses incurred on certain types of credits. We focus on early identification of problem credits through ongoing reviews by management, loan personnel and an outside loan review specialist. Please refer to Note 6 of the Notes to Consolidated Financial Statements for more information on impaired loans. CONTRACTUAL OBLIGATIONS, COMMITMENTS, CONTINGENT LIABLILITES, AND OFF-BALANCE SHEET ARRANGEMENTS We have various financial obligations, including contractual obligations and commitments that may require future cash payments. The following table presents, as of December 31, 2013, significant fixed and determinable contractual obligations to third parties by payment date. (In Thousands of Dollars) Contractual Obligation One Year or Less 1 – 3 Years 3– 5 Years More than 5 Years Total Time Deposits $ 81 $ Federal Funds Borrowed and Repurchase Agreements 0 0 0 Long Term Debt Subordinated Debt 0 0 0 Operating Leases 0 Further discussion of the nature of each obligation is included in Notes 7, 10, 11, 12, and 13 to the consolidated financial statements. Our operating lease obligations represent short and long-term lease and rental payments, primarily for facilities, and to a lesser degree for certain software and data processing equipment. - 30 - The following table details the amounts and expected maturities of significant commitments as of December 31, 2013. (In Thousands of Dollars) One Year or Less 1 - 3 Years 3 - 5 Years More than 5 Years Total Credit: Commercial real estate $ Residential real estate 0 30 Construction loans 52 Revolving home equity and credit card lines Other Commercial standby letters of credit 50 Total Commitments $ Commitments to extend credit, including loan commitments, standby letters of credit and commercial letters of credit, do not necessarily represent future cash requirements in that these commitments often expire without being drawn upon. Further discussion of these commitments is included in Note 18 to the consolidated financial statements. CRITICAL ACCOUNTING POLICIES Certain of our accounting policies are important to the portrayal of our financial condition since they require management to make difficult, complex or subjective judgments, some of which may relate to matters that are inherently uncertain. Estimates associated with these policies are susceptible to material changes as a result of changes in facts and circumstances. Facts and circumstances which could affect these judgments include, without limitation, changes in interest rates, in local and national economic conditions or the financial condition of borrowers. Our significant accounting policies are discussed in detail in Note 1 of the Notes to the Consolidated Financial Statements. We view critical accounting policies to be those which are highly dependent on subjective or complex judgments, estimates and assumptions, and where changes in those estimates and assumptions could have a significant impact on the financial statements. We believe that our critical accounting policies include determining the allowance for loan losses, determining the fair value of securities and other financial instruments, including possible impairment of goodwill and other assets, the valuation of mortgage servicing rights, determination of purchase accounting adjustments, determination of the fair value of other real estate owned, and estimating state and federal tax liabilities. Allowance for Loan Losses The allowance for loan losses is a valuation allowance for probable incurred credit losses. We use a quantitative and qualitative methodology for analyzing factors which impact the allowance for loan losses consistently across our five banking subsidiaries. The process applies risk factors for historical charge-offs and delinquency experience, portfolio segment weightings and industry and regional factors and trends as they affect the banks’ portfolios. The consideration of exposures to industries potentially most affected by current risks in the economic and political environment, and the review of potential risks in certain credits that either are, or are not, considered part of the non-performing loan category contributed to the establishment of the allowance levels at each bank. Loan losses are charged off against the allowance when management believes the uncollectibility of a loan balance is confirmed. Loans are reviewed on an ongoing basis for impairment. A loan is impaired when it is probable that we will be unable to collect all amounts due substantially in accordance with the contractual terms of the loan agreement. Impaired loans are measured based on the present value of expected cash flows discounted at the loan’s effective interest rate or, as a practical expedient, the fair value of collateral if the loan is collateral dependent. Loans considered to be impaired are reduced to the present value of expected future cash flow or to the fair value of collateral by allocating a portion of the allowance for loan losses to such loans. If these allocations cause an increase in the calculated allowance for loan losses, such increase is reported as provision for loan loss expense. Increases or decreases in carrying value due to changes in estimates of future payments or the passage of time are reported as reductions or increases in the provision for loan losses. - 31 - Smaller balance homogeneous loans such as residential first mortgage loans secured by one to four family residences, residential construction, automobile, home equity and second mortgage loans, are collectively evaluated for impairment. Commercial loans and first mortgage loans secured by other properties are evaluated individually for impairment. When credit analysis of the borrower’s operating results and financial condition indicates the underlying ability of the borrower’s business activity is not sufficient to generate adequate cash flow to service the business’ cash needs, including our loans to the borrower, the loan is evaluated for impairment. Often this is associated with a delay or shortfall in payments of 90 days or less. Commercial loans are rated on a scale of 1 to 10, with grades 1 to 4 being satisfactory grades, 5 and 6 special attention or watch, 7 substandard, 8 impaired, 9 doubtful, and 10 loss. Loans graded 6 through 9 are considered for impairment. Loans are generally moved to nonaccrual status when 90 days or more past due. These loans are often considered impaired. Impaired loans, or portions thereof, are charged off when deemed uncollectible. Fair Value of Securities and Other Financial Instruments Securities available for sale consist of bonds and notes which might be sold prior to maturity due to changes in interest rate, prepayment risks, yield and availability of alternative investments, liquidity needs or other factors. Securities classified as available for sale are reported at their fair value. Declines in the fair value of securities below their cost that are other than temporary are reflected as realized losses. In estimating other-than-temporary losses, management considers: (1) the length of time and extent that fair value has been less than carrying value; (2) the financial condition and near term prospects of the issuer; and (3) our ability and intent to hold the security for a period of time sufficient to allow for any anticipated recovery in fair value. Market values for securities available for sale are obtained from outside sources and applied to individual securities within the portfolio. The difference between the amortized cost and the current market value of securities is recorded as a valuation adjustment and reported in other comprehensive income. Valuation of Mortgage Servicing Rights Mortgage servicing rights are recognized as assets for the allocated value of retained servicing rights on loans sold. Servicing rights are expensed in proportion to, and over the period of, estimated net servicing revenues. We utilize a discounted cash flow model to determine the value of our servicing rights. The valuation model utilizes mortgage prepayment speeds, the remaining life of the mortgage pool, delinquency rates, our cost to service loans, and other factors to determine the cash flow that we will receive from serving each grouping of loans. These cash flows are then discounted based on current interest rate assumptions to arrive at the fair value of the right to service those loans. Impairment is evaluated based on the fair value of the rights, using groupings of the underlying loans classified by interest rates. Any impairment of a grouping is reported as a valuation allowance. Acquisition Intangibles Generally accepted accounting principles require us to determine the fair value of all of the assets and liabilities of an acquired entity, and record their fair value on the date of acquisition. We employ a variety of means in determination of the fair value, including the use of discounted cash flow analysis, market comparisons, and projected future revenue streams. For certain items that we believe we have the appropriate expertise to determine the fair value, we may choose to use our own calculation of the value. In other cases, where the value is not easily determined, we consult with outside parties to determine the fair value of the asset or liability. Once valuations have been adjusted, the net difference between the price paid for the acquired company and the value of its balance sheet is recorded as goodwill. Due to the unique market conditions this year and our lower level of earnings, we contracted to have a goodwill impairment analysis completed in the third quarter. The results of that analysis indicated that no impairment existed at that time. See Note 8 to the financial statements for further information on the valuation results. Other Real Estate Owned is carried at its fair value. Fair value is determined through the use of appraisals and/or broker price opinions, discounted for the expected costs to maintain and sell of the property. Uncertain Tax Liabilities Uncertain tax liabilities are estimated based on our exposures to interpretation of the applicable tax codes. We estimate our contingent tax liabilities by determining the amount of income that may be at risk of an adverse interpretation by taxing authorities on specific issues, multiplied by our effective tax rate, to determine our gross exposure. Once this exposure is determined, an estimate of the probability of an adverse adjustment being required is determined and applied to the gross liability to determine the contingent tax reserve. Recent Accounting Pronouncements In July 2013, the FASB issued Accounting Standards Update 2013-12, Definition of a Public Business Entity. This Standard seeks to distinguish when a company is considered a public entity or a private company for purposes of the application of certain GAAP standards. This Standard has no published effective date, but is considered to be effective immediately and will have no impact on us. - 32 - CAPITAL RESOURCES We obtain funds for our operating expenses and dividends to shareholders through dividends from our subsidiary banks. In general, the subsidiary banks pay only those amounts required to meet holding company cash requirements, while maintaining appropriate capital at the banks. Capital is maintained at the subsidiary banks to support their current operations and projected future growth. Bank regulators have established risk based capital guidelines for banks and bank holding companies. Minimum capital levels are established under these guidelines and each asset category is assigned a perceived risk weighting. Off balance sheet items, such as loan commitments and standby letters of credit, also require capital allocations. As of December 31, 2013, our total capital to risk weighted assets exceeded the minimum requirement for capital adequacy purposes of 8% by $72 million. Tier 1 capital to risk weighted assets exceeded the minimum of 4% by $98 million, and Tier 1 capital to average assets exceeded the minimum of 4% by $79 million. In the current economic environment, regulatory agencies are encouraging banks to maintain capital well above this minimum requirement. At year end 2013, our total capital to risk weighted assets exceeded the well capitalized minimum requirement for capital adequacy purposes of 10% by $52 million. Tier 1 capital to risk weighted assets exceeded the well capitalized minimum of 6% by $79 million, and Tier 1 capital to average assets exceeded the well capitalized minimum of 5% by $65 million. For a more complete discussion of capital requirements please refer to Note 22 of the Notes to Consolidated Financial Statements. The Federal Deposit Insurance Corporation insures specified customer deposits and assesses premium rates based on defined criteria. Insurance assessment rates may vary from bank to bank based on the factors that measure the perceived risk of a financial institution. One condition for maintaining the lowest risk assessment, and therefore, the lowest insurance rate, is the maintenance of capital at the “well capitalized” level. Both of our affiliate banks have exceeded the regulatory criteria for a “well capitalized” financial institution. A certain level of capital growth is desirable to maintain an appropriate ratio of equity to total assets. The compound annual growth rate for total average assets for the past five years was 1.3%. The compound annual growth rate for average equity over the same period was 3.6%. We have established an internal goal of maintaining our dividend payout ratio within a range that will create capital growth to support asset growth in the balance sheet. In the first quarter of 2012, the Board of Directors determined to pay an additional $0.05 per share cash dividend on common stock in addition to the regular quarterly amount of $0.01 per share, for a total of $0.06 per share, based on the results of earnings for the full year of 2011. As 2012 concluded, the Board of Directors determined to pay an additional $0.20 per share in addition to the regular quarterly amount of $0.01 per share, based on projected 2012 earnings, resulting in a total payout of $0.24 per share relating to 2012. To achieve the goal of acceptable internal capital growth, we intend to continue our efforts to return to higher earnings levels, and will adjust our dividend payout rate as appropriate. In 2013 we followed our past practices of paying a dividend commensurate with expected earnings, and paid dividends of $0.06 per share each quarter for a total dividend in 2013 of $0.24. In accordance with terms of our merger agreement with Mercantile Bank Corporation, we will not increase this amount without their consent during pendency of the merger. As an additional enhancement to capital growth we offer a dividend reinvestment program. The Firstbank Corporation Dividend Reinvestment Plan was first offered in 1988. At December 31, 1988, 123 owners holding 209,856 shares participated in the Plan. At the end of 2013, 1,168 owners held over 1.2 million shares in the Plan. Dividend reinvestment is suspended during pendency of the merger with Mercantile Bank Corporation. To further strengthen our capital position, we elected to participate in the United States Treasury’s Capital Purchase Plan (CPP), whereby we issued $33 million of preferred stock and warrants to purchase up to 578,947 shares of our common stock at a price of $8.55, to the United States Treasury on January 30, 2009. The preferred stock issued in this transaction required a 5% dividend for five years and then converted to a 9% dividend rate. As our capital position had improved, we exited the CPP and repurchased $16 million of the preferred stock and our outstanding common stock warrants during 2012. The remaining $17 million of the preferred stock was sold by the Treasury to private investors. In 2013 we repurchased the remaining $17 million of outstanding preferred stock from the private sector. We are not aware of any recommendations by regulatory authorities at December 31, 2013, which are likely to have a material effect on our liquidity, capital resources or operations. - 33 - POLICY REGARDING THE CONFIDENTIALITY OF REGULATORY EXAMINATIONS Firstbank Corporation and its affiliate banks are subject to regular examination by government regulators, as are all other banks and bank holding companies. By law we are prohibited from disclosing the ratings and other information contained in those examination reports. These confidentiality requirements are designed to promote the integrity of the examination process and to avoid the results being used as a rating or endorsement of a particular financial institution. We sometimes receive inquiries about the contents and results of our regulatory examinations. Disclosing this information could violate the confidentiality requirements under federal law. In addition, even partial disclosure taken out of context could result in misunderstanding and misinterpretation. As a result, it is the policy of Firstbank Corporation and its affiliates not to comment on or disclose information regarding regulatory examination reports and related communications. Firstbank Corporation remains committed to disclosing detailed information through the United States Securities and Exchange Commission reporting process. In addition, the quarterly reports of condition reports for each of our banks are available at www.fdic.gov and information regarding our holding company is available at www.federalreserve.gov . FORWARD LOOKING STATEMENTS This annual report including, without limitation, management’s discussion and analysis of financial condition and results of operations, and other sections of our Annual Report to Shareholders, contain forward-looking statements that are based on management’s beliefs, assumptions, current expectations, estimates and projections about the financial services industry, the economy, and about the Company itself. Words such as “anticipate”, “believe”, “determine”, “estimate”, “expect”, “forecast”, “intend”, “is likely”, “plan”, “project”, “opinion”, “should”, variations of such terms, and similar expressions are intended to identify such forward-looking statements. These statements are not guarantees of future performance and involve certain risks, uncertainties and assumptions that are difficult to predict with regard to timing, extent, likelihood, and degree of occurrence. Therefore, actual results and outcomes may materially differ from what may be expressed or forecasted in such forward looking statements. Internal and external factors that may cause such a difference include changes in interest rates and interest rate relationships; demand for products and services; the degree of competition by traditional and non-traditional competitors; changes in banking regulations; changes in tax laws; changes in prices, levies, and assessments; the impact of technological advances; governmental and regulatory policy changes; the outcomes of pending and future litigation and contingencies; trends in customer behavior and customer ability to repay loans; software failure, errors or miscalculations; the ability of the Company to locate and correct all data sensitive computer codes; and the vicissitudes of the national economy. The Company undertakes no obligation to update, amend or clarify forward-looking statements, whether as a result of new information, future events, or otherwise. ITEM 7A.Quantitative and Qualitative Disclosures About Market Risk. Liquidity and Interest Rate Sensitivity Asset liability management aids us in achieving reasonable and predictable earnings and liquidity while maintaining a balance between interest earning assets and interest bearing liabilities. We maintain a complex interest rate risk modeling system which assists management in understanding the impact of changes in rates, both in the past, and forecasted. This information allows management to make adjustment as to its view toward certain products with regard to rate and term in order to minimize our interest rate risk in a changing rate environment. Cash provided from operations during the year was $25.7 million while investing activities used $25.7 million in cash. Financing activities used an additional $24.9 million in cash resulting in a total decrease in our cash position of $24.9 million. Primary uses of cash for financing activities was $17 million to repurchase all of our outstanding preferred stock, repayment of FHLB advances, and payment of dividends. For additional details on these activities see the Consolidated Statement of Cash Flows contained within this report. Liquidity management involves the ability to meet the cash flow requirements of our customers. These customers may be either borrowers needing to meet their credit requirements or depositors wanting to withdraw funds. Management of interest rate sensitivity attempts to manage the level of varying net interest margins and to achieve consistent net interest income through periods of changing interest rates. The net interest margin was 3.84% in 2013 compared to 3.99% in 2012. The yield on the securities portfolio fell two basis points, from 1.80% in 2012 to 1.78% in 2013. Loan yields decreased 45 basis points, to 5.48% in 2013, from 5.93% in 2012. Deposit costs decreased 16 basis points from 0.66% in 2012 to 0.50% in 2013. Loan demand, while improved, resulted in a decrease of just $1.5 million in average loan balances. Average total earning assets decreased a similar $1.4 million as average securities investment increased $10 million and average interest bearing deposits with banks decreased $10 million. The interest bearing deposit balances at banks is primarily due to excess balances held at the Federal Reserve. - 34 - Full year average balances in time deposits decreased $53 million compared with the prior year, while average demand and savings balances increased $27 million. The use of Federal Home Loan Bank advances and notes payable continued to become a less significant source of longer term funding, with average advances decreasing from the prior year by $1.6 million as we utilized increased core deposits to reduce these borrowings. A decision to decrease deposit rates immediately affects most rates paid, other than time deposits, and has an immediate positive impact on net interest margin. With the exception of variable rate loans, an increase in loan rates does not affect the yield until a new loan is made or an existing loan is renewed. Likewise, an increase in deposit rates raises our cost of funds, and a decrease in loan rates only effects variable rate loans, until such time as a new fixed rate loan is generated, or re-finances. The prime rate is used to price virtually our entire variable rate loan portfolio. Therefore, reductions in the prime rate immediately have a negative effect on earnings, while an increase in prime rate has a positive effect on earnings. The prime rate, was held constant at 3.25% throughout all of 2012 and 2013 as the Federal Reserve maintained its target fed funds rate at a range of 0 to 0.25% for both years in an effort to get the economy growing again. Prime rate began 2008 at 7.25%, was reduced seven times during the year, and once more in January of 2009 for a cumulative reduction of 4.00%. With the prime rate currently at 3.25%, the Federal Reserve has made no changes to the prime rate through the end of 2013 and has indicated that rates will likely remain at these levels through sometime in 2015. The principal sources of liquidity for us are maturing securities, federal funds purchased or sold, loan payments by borrowers, investment securities, loans held for sale, deposit or deposit equivalent growth and Federal Home Loan Bank advances. Securities maturing or re-pricing within one year at December 31, 2013 were $53 million, compared to $103 million at December 31, 2012. Total investments available for sale were $344 million at year end 2013, a decrease of $10 million from the prior year end. The table below shows the interest sensitivity gaps for five different intervals as of December 31, 2013. Deposits that do not have a fixed maturity date are shown as immediately re-pricing according to reporting conventions. Maturity or Re-Pricing Frequency (In Millions of Dollars) 1 Day 2 Days through 3 Months 4 Months through 12 Months 13 Months through 5 Years More than 5 Years Interest Earning Assets: Loans $ $ 27 $ 79 $ $ Securities 7 7 48 Other earning assets 46 0 0 0 7 Total 34 Interest Bearing Liabilities: Deposits 32 75 28 Other interest bearing liabilities 48 43 0 13 0 Total 75 75 28 Interest Sensitivity Gap $ ) $ ) $ 52 $ $ Cumulative Gap $ ) $ ) $ ) $ ) $ For the one day interval, maturities of interest bearing liabilities exceed those of interest earning assets by $446 million. Included in the one day maturity classification are $643 million in savings and checking accounts which are contractually available to our customers immediately, but in practice, function as core deposits with considerably longer maturities. In the two day through the five year time frame, interest sensitive assets exceed interest sensitive liabilities by $261 million, resulting in a cumulative position of interest sensitive liabilities exceeding interest sensitive assets by $185 million through five years. For the time period greater than five years, the analysis shows an asset sensitive position, such that cumulatively, interest sensitive assets exceed interest sensitive liabilities by $298 million. - 35 - Showing a negative cumulative gap through the twelve month period does not necessarily result in a corresponding increase in net interest income during a falling rate environment. In practice, deposit rates do not change as rapidly as would be indicated by the contractual availability of deposit balances to customers. Also, changes in the steepness of the yield curve can cause differing effects on different products. Some of the benefit associated with lower deposit rates is mitigated by rate decreases on variable rate loans, renewals of fixed rate loans to lower rates, and customer prepayments. Conversely, showing a positive cumulative gap through the twelve month period does not necessarily result in a corresponding increase in net interest income during a rising rate environment for similar reasons. Interest rate sensitivity varies with different types of interest earning assets and interest bearing liabilities. Overnight investments, on which rates change daily, and loans tied to the prime rate differ considerably from long term investment securities and fixed rate loans. Time deposits over $100,000 and money market accounts are more interest sensitive than regular savings accounts. Comparison of the re-pricing intervals of interest earning assets to interest bearing liabilities is a measure of the interest sensitivity gap, not interest rate risk. Balancing interest rate sensitivity is a continual challenge in a changing rate environment. We use a sophisticated computer program to perform analysis of interest rate risk, assist with our asset and liability management, and measure the expected impact of interest rate changes and our sensitivity to those changes. Market risk We face market risk to the extent that both earnings and the fair market values of our financial instruments are affected by changes in interest rates and liquidity of markets. We manage this risk with static GAP analysis and simulation modeling. Our models indicate that we have maintained an overall liability sensitive position, whereby we should benefit as rates decline. These models do not fully incorporate customer preferences and changes in their behavior. As such, we believe we are somewhat less liability sensitive in a downward rate environment than the analysis indicates. In the short run, we expect our net interest margin to be stable to slightly rising as rates on our assets re-price downward at a slower pace than our liabilities. In the longer run as time deposits re-price to lower rates, we believe or net interest margin will be fairly stable, and maintain our overall profitability. As of the date of this annual report we do not know of nor expect there to be any material change in the general nature of our primary market risk exposure in the near term. Our market risk exposure is mainly comprised of our vulnerability to interest rate risk. We do not accept significant interest rate risk in our mortgage banking operations. To manage our interest rate risk in mortgage banking we generally lock in our sale price to the secondary market at the same time we make a rate commitment to the borrower. Prevailing interest rates and interest rate relationships in the future will be primarily determined by market factors which are outside of our control. All information provided in response to this item consists of forward looking statements. Reference is made to the section captioned “Forward Looking Statements” in this annual report for a discussion of the limitations on our responsibility for such statements. The following tables provide information about our financial instruments that are sensitive to changes in interest rates as of December 31, 2013 and 2012. They show expected maturity date values for loans and securities which were calculated without adjusting the instruments’ contractual maturity dates for expected prepayments. Maturity date values for interest bearing core deposits were not based on estimates of the period over which the deposits would be outstanding, but rather, the opportunity for re-pricing. We believe that re-pricing dates, as opposed to expected maturity dates, may be more relevant in analyzing the value of such instruments and are reported as such in the following tables. Fair value is computed as the present value of expected cash flows at rates in effect at the date indicated. - 36 - Principal/Notional Amounts Maturing or Re-pricing in: (In Thousands of Dollars) As of December 31, 2013 Thereafter Total Fair Value 12/31/13 Rate Sensitive Assets: Fixed interest rate loans $ Average interest rate % Variable interest rate loans Average interest rate % Fixed interest rate securities Average interest rate % Variable interest rate Securities 2 Average interest rate % % Other interest bearing assets Average interest rate % % Rate Sensitive Liabilities: Savings and interest bearing checking Average interest rate % Time deposits 81 Average interest rate % Fixed interest rate borrowings Average interest rate % Variable interest rate borrowings Average interest rate % Repurchase agreements Fair Value As of December 31, 2012 Thereafter Total 12/31/12 Rate Sensitive Assets: Fixed interest rate loans $ Average interest rate % Variable interest rate loans Average interest rate % Fixed interest rate securities Average interest rate % Variable interest rate s ecurities Average interest rate % Other interest bearing assets Average interest rate % % % Rate Sensitive Liabilities: Savings and interest bearing checking Average interest rate % Time deposits 5 Average interest rate % Fixed interest rate borrowings Average interest rate % Variable interest rate borrowings Average interest rate % Repurchase agreements Average interest rate % - 37 - ITEM 8.Financial Statements and Supplementary Data. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Shareholders Firstbank Corporation We have audited the accompanying consolidated balance sheets of Firstbank Corporation as of December 31, 2013 and 2012, and the related consolidated statements of income, comprehensive income, changes in shareholders' equity, and cash flows for each of the years in the three-year period ended December 31, 2013. We also have auditedFirstbank Corporation'sinternal control over financial reporting as of December 31, 2013, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in 1992. Firstbank Corporation’s management is responsible for these financial statements, for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Report by Firstbank Corporation’s Management on Internal Control over Financial Reporting. Our responsibility is to express an opinion on these financial statements and an opinion on the company's internal control over financial reporting based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company's internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Firstbank Corporation as of December 31, 2013 and 2012, and the results of its operations and its cash flows for each of the years in the three-year period ended December 31, 2013 in conformity with accounting principles generally accepted in the United States of America. Also in our opinion, Firstbank Corporation maintained, in all material respects, effective internal control over financial reporting as of December 31, 2013, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in 1992. /s/ Plante & Moran, PLLC Plante & Moran, PLLC Grand Rapids, Michigan March 10, 2014 - 38 - FIRSTBANK CORPORATION CONSOLIDATED BALANCE SHEETS (In Thousands of Dollars, Except for Share Data) December 31, ASSETS Cash and due from banks $ $ 38,544 Short term investments Total cash and cash equivalents FDIC insured bank time certificates of deposit Trading Account Securities 18 6 Securities available for sale Federal Home Loan Bank stock Loans held for sale Loans Allowance for loan losses ) ) Premises and equipment, net Goodwill Core deposits and other intangibles Other real estate owned Accrued interest receivable and other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES Deposits: Non-interest bearing demand accounts $ $ 251,109 Interest bearing accounts: Demand Savings Time Total Deposits Securities sold under agreements to repurchase and overnight borrowings Federal Home Loan Bank advances Subordinated debentures Accrued interest payable and other liabilities Total Liabilities SHAREHOLDERS’ EQUITY Preferred stock; no par value, 300,000 shares authorized; None issued and outstanding in 2013 and17,000 shares issued and outstanding in 2012 0 Common stock; no par value, 20,000,000 shares authorized; 8,083,022 and 8,001,903 shares issued and outstanding in 2013 and 2012 Retained earnings Accumulated other comprehensive income Total Shareholders’ Equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See notes to consolidated financial statements. - 39 - FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF INCOME (In Thousands of Dollars, Except for Per Share Data) Year Ended December 31, Interest Income: Loans, including fees $ $ 56,975 $ Securities: Taxable Exempt from federal income tax Short term investments Total Interest Income Interest Expense: Deposits FHLB advances and notes payable Subordinated debentures Other 86 87 83 Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income after Provision for Loan Losses Non-Interest Income: Service charges on deposit accounts Gain on sale of mortgage loans Mortgage servicing, net of amortization 63 ) 89 Gain/(loss) on trading account securities 12 4 ) Gain/(loss) on securities transactions 44 ) Other Total Non-Interest Income Non-Interest Expense: Salaries and employee benefits Occupancy and equipment FDIC insurance premium Amortization of intangibles Outside professional services Advertising and promotions Other real estate owned costs Merger related expenses 0 0 Other Total Non-Interest Expense Income before federal income taxes Federal income taxes NET INCOME $ $ $ Preferred stock dividends and accretion of discount on preferred stock 1,275 NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ $ $ Basic earnings per common share $ $ $ Diluted earnings per common share $ $ $ See notes to consolidated financial statements. - 40 - FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In Thousands of Dollars) Year Ended December 31, Net income $ $ $ Other comprehensive income/(loss): Unrealized holding gains/(losses)arising during the period ) Less: reclassification adjustment for (gains)/losses included in net income ) ) 37 Other comprehensive income/(loss) before taxes ) Income tax expense/(benefit) related to items in other comprehensive income ) ) Other comprehensive income net of income tax effect from reclassification of $172, 23and $(19) in 2013, 2012 and 2011, respectively ) Comprehensive income $ $ $ See notes to consolidated financial statements. - 41 - FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY FOR THE YEARS ENDED DECEMBER 31, 2013, 2012, AND 2011 (In Thousands of Dollars, Except for Share and per Share Data) Common Stock Preferred Stock Retained Earnings/ (Accumulated
